Exhibit 10.1

Execution Version

AMENDED & RESTATED EMPLOYMENT AGREEMENT (“Agreement”) dated as of August 8, 2019
(the “Effective Date”), by and between HENRY SCHEIN, INC., a Delaware
corporation (the “Company”), and STANLEY M. BERGMAN (“Bergman”).

WHEREAS, Bergman is currently Chairman of the Board of Directors and Chief
Executive Officer of the Company, and Bergman and the Company previously had
entered into an Amended and Restated Employment Agreement dated as of
December 31, 2016 (the “Prior Agreement”);

WHEREAS, the Company recognizes that Bergman has made substantial contributions
to the success of the Company over a long period of time and desires to assure
the Company of Bergman’s continued service and Bergman desires to continue to
perform services for the Company; and

WHEREAS, Bergman and the Company wish to amend and restate the Prior Agreement
in the form set forth below.

In consideration of the agreements herein after set forth, the Company and
Bergman agree as follows:

 

  1.

EMPLOYMENT

1.1    CAPACITY; DUTIES. The Company hereby continues to employ Bergman as the
Company’s Chairman of the Board of Directors and Chief Executive Officer.
Bergman shall have general supervision over the business and affairs of the
Company and its subsidiaries, shall report and be responsible only to, and
subject to the supervision of, the Board of Directors of the Company (the “Board
of Directors”), and shall have powers and authority superior to those of any
other officer or employee of the Company or any of its subsidiaries. The Board
of Directors may with Bergman’s consent, which consent may be withheld in his
reasonable discretion, confer the title of President upon another person without
any diminution in the compensation or benefits payable to Bergman hereunder.
Subject to Section 6(b), Bergman may serve on the board of directors of any
other corporation, or may be involved in civic or charitable activities and may
manage his personal investments, so long as such service does not interfere with
his duties to the Company or its subsidiaries and such other corporation is not
a supplier or customer of the Company and does not engage in any business that
is competitive with the business of the Company. Bergman accepts the employment
described herein and agrees to devote his full business time and effort thereto,
and to perform those duties normally attributable to the positions for which he
is employed hereunder.

1.2    EMPLOYMENT PERIOD. Bergman’s employment shall be for the period (the
“Employment Period”) commencing on the Effective Date, and ending on the earlier
of (i) December 31, 2022, as such date may be extended as provided below, or
(ii) the date on which Bergman’s employment is terminated earlier pursuant to
Section 4. The Employment Period may be extended by the Company for successive
one-year periods by giving Bergman notice (an “Extension Notice”) at least six
months prior to the date that the then applicable Employment Period is to
expire. Notwithstanding the preceding sentence, the Employment Period shall not
be



--------------------------------------------------------------------------------

extended if Bergman, within 90 days after any Extension Notice is given, advises
the Company that he chooses not to extend the Employment Period. The date on
which the Employment Period is scheduled to expire pursuant to whichever shall
be the later of the date set forth in clause (i) above or the extended date as
provided above is hereinafter referred to as the “Employment Expiration Date.”

 

  2.

COMPENSATION

2.1    BASE SALARY. During the Employment Period, as compensation for Bergman’s
employment hereunder, Bergman shall receive a base salary at the rate of
$1,470,000 per annum, payable in accordance with the Company’s normal payroll
practices for its senior executive officers from time to time in effect. The
base salary may be increased by such amounts and at such times as shall be
determined by the Board of Directors or the Compensation Committee of the Board
of Directors (the “Compensation Committee”) from time to time, in its sole
discretion. (The base salary, as it may be increased from time to time, is
hereinafter referred to as the “Base Salary.”)

2.2    INCENTIVE COMPENSATION. During the Employment Period, Bergman shall be
eligible to receive, in addition to his Base Salary, incentive compensation
(“Incentive Compensation”) as follows: with respect to each year during the
Employment Period, the Compensation Committee shall, after consultation with
Bergman, establish a target annual Incentive Compensation opportunity for
Bergman, to be expressed as a percentage of the Base Salary for such year, and
performance criteria consistent with such performance-based criteria as are
applicable to other Company senior management, it being understood that for the
2019 calendar year, Bergman’s Incentive Compensation shall be as established for
the 2019 calendar year under the Prior Agreement. All Incentive Compensation
shall be paid as soon as practicable after the amount of such compensation has
been finally determined, and in all events during the calendar year immediately
following the calendar year with respect to which the Incentive Compensation was
earned.

2.3    ADDITIONAL COMPENSATION. Nothing contained herein shall limit or
otherwise restrict the Board of Directors from granting to Bergman at any time
and from time to time such additional compensation as may be recommended from
time to time by the Compensation Committee.

2.4    EXPENSES. The Company shall promptly reimburse Bergman for all expenses
reasonably incurred by him in the performance of his duties under this Agreement
in accordance with the Company’s general policies and practices for senior
executive officers in effect from time to time; provided that in no event shall
any such reimbursement be made later than the later of (i) the 15th day of the
third month following the end of the calendar year in which the applicable
expense is incurred or (ii) the 15th day of the third month following the end of
the fiscal year in which the applicable expense is incurred.

 

2



--------------------------------------------------------------------------------

  3.

BENEFITS

3.1    BENEFITS. During the Employment Period, Bergman shall be entitled to
participate in all benefit, welfare, perquisite, equity and other similar plans,
policies and programs, in accordance with the terms as are generally provided
from time to time by the Company for its senior management employees and for
which Bergman is eligible. Unless Bergman’s employment shall have been
terminated for Cause (in the manner and as defined in Section 4.3), during the
period commencing immediately after Bergman’s termination of employment for any
reason and continuing (x) as to Bergman, for the life of Bergman, and (y) as to
Bergman’s spouse, for the life of his spouse, the Company shall continue the
participation of Bergman and his spouse in all health and medical benefit plans,
policies and programs in effect from time to time with respect to the senior
executive officers of the Company and their families generally (at the same
levels and at the same cost, if any, as provided to the senior executive
officers of the Company generally immediately prior to his date of termination).
Notwithstanding the foregoing, in the event the plan under which Bergman and his
spouse were receiving health benefits immediately prior to Bergman’s date of
termination is not fully-insured or would trigger excise taxes or other
penalties on the Company if provided to Bergman and/or his spouse after
Bergman’s date of termination, then the Company shall either (A) provide health
coverage to Bergman and his spouse pursuant to a fully-insured replacement
policy or (B) in lieu of such health coverage pay Bergman (or to his spouse, as
applicable, in the event of his death) annual cash payments equal to the cost to
Bergman (and/or his spouse) to obtain a replacement policy (i.e., the premium
costs), as determined on the termination date (adjusted for increase in the
cost-of-living index, as defined in Treasury Regulation Section 1.401(a)(9)-6,
Q&A-14(b)(2)); in either case for the remaining lives of Bergman and his spouse.
In all cases, the annual cash payments described above (if applicable), will be
paid on each anniversary of Bergman’s date of termination, commencing with the
one-year anniversary of such date. The provision of benefits under this
Section 3.1 following Bergman’s termination of employment shall be subject to
Section 5.7 hereof.

3.2    VACATION. During each calendar year during the Employment Period, Bergman
shall be entitled to four weeks of vacation (which shall be prorated for partial
years during the Employment Period) and such other number of personal days
generally afforded to senior executive officers of the Company.

3.3    AUTOMOBILE. During the Employment Period, the Company shall provide
Bergman with first priority, non-exclusive use of a car and driver on the same
basis as immediately prior to the Effective Date. At Bergman’s option, the
Company shall provide Bergman with the use of a new automobile during the
Employment Period, similarly equipped to that last provided to him under the
Prior Agreement, and shall pay the costs of fuel, maintenance, repairs and
insurance. If Bergman’s employment hereunder is terminated by the Company
without Cause (as defined in Section 4.3), by the Company choosing not to extend
the Employment Period, upon Bergman’s Disability, by Bergman for Good Reason
pursuant to Section 4.1(c)(i), or by Bergman voluntarily pursuant to
Section 4.1(c)(ii), the Company shall continue the arrangements in effect
immediately prior to his termination of employment until the second anniversary
of Bergman’s date of termination. If Bergman’s employment is terminated by the
Company without Cause, by the Company choosing not to extend the Employment
Period, or by Bergman for Good Reason pursuant to Section 4.l(c)(i), in any such
case within two years after the date of a Change in Control, the Company shall
continue the transportation arrangements in effect immediately prior to his
termination of employment until the last day of the second calendar year
following the calendar year in which Bergman’s date of termination occurs, and
(ii) shall pay on the second anniversary of Bergman’s date of termination a lump

 

3



--------------------------------------------------------------------------------

sum in cash equal to the value of the applicable benefits specified in the prior
sentence for the period from the last day of the second calendar year following
the calendar year on which the termination date occurs until the third
anniversary of his date of termination. The provision of benefits under this
Section 3.3 following Bergman’s termination of employment shall be subject to
Section 5.7 hereof.

3.4    CONVERSION OF BENEFITS. During the Employment Period, Bergman shall be
entitled to the same conversion privileges (including but not limited to cash
conversions) with regard to the Company’s benefit plans, policies and programs
in which Bergman is entitled to participate under Section 3.1 as may be
generally offered from time to time by the Company to its senior executive
officers; provided that in the event of a cash conversion, the payment of such
cash conversion shall be made no later than the later of (i) the 15th day of the
third month following the end of the calendar year in which the benefit is
offered to senior executive officers or (ii) the 15th day of the third month
following the end of the fiscal year in which the benefit is offered to senior
executive officers.

3.5    RSU AWARDS. Simultaneously with the Compensation Committee’s approval of
this Agreement and as an inducement for Bergman to enter into this Agreement,
the Compensation Committee shall approve two restricted stock unit (“RSU”)
grants to Bergman under the Company’s 2013 Stock Incentive Plan (As Amended and
Restated Effective as of May 14, 2013), to be granted at the time specified in
Section 3.5, subject to Bergman’s execution of this Agreement and continued
employment through the actual grant date (“RSU Awards”). The RSU Awards shall
consist of a grant that vests on the basis of the continued employment over a
time-based vesting period, substantially in the form annexed to this Agreement
as Exhibit A-1 (the “Time-Based RSU Award”) and a grant that vests on the basis
of continued employment and the achievement of performance targets,
substantially in the form annexed to this Agreement as Exhibit A-2 (the
“Performance-Based RSU Award”). The number of RSUs granted under each of the
Time-Based RSU Award and the Performance-Based RSU Award shall equal
$3.225 million divided by the 20-trading day volume weighted average price of
the Company’s common stock for the period immediately prior to the date of
grant. The RSU Awards shall be automatically granted, without further action of
the Compensation Committee, on the first business day immediately following the
twentieth (20th) trading day after the Effective Date, subject in all cases to
Bergman’s continued employment through the actual grant date of the RSU Awards.
In the event of Bergman’s death or Disability (pursuant to Section 4.2) prior to
the grant of the RSU Awards, the Company shall make a lump sum payment in the
amount of $6.45 million to Bergman’s spouse, or if Bergman’s spouse predeceases
him, then to his estate, within thirty (30) days following the date of death or
Disability, as applicable. Any payment made pursuant to the foregoing sentence
shall be in lieu of the grant of the RSU Awards, and, in the event that a
payment is made pursuant to the foregoing sentence, any rights that Bergman,
Bergman’s spouse or Bergman’s estate may have with respect to the RSU Awards
shall be extinguished in their entirety.

 

  4.

TERMINATION

4.1    TERMINATION OF EMPLOYMENT. Bergman’s employment (and the Employment
Period) shall terminate prior to the Employment Expiration Date upon the
occurrence of any of the following events:

(a)    upon Bergman’s death or Bergman’s Disability (pursuant to Section 4.2);
or

 

4



--------------------------------------------------------------------------------

(b)    (i) by action of the Company for Cause; or (ii) by action of the Board of
Directors without Cause upon 90 days’ prior written notice to Bergman; or

(c)    by Bergman (i) following the occurrence of an event that constitutes Good
Reason, as hereinafter defined, or (ii) voluntarily upon 180 days prior written
notice to the Company.

A “Change in Control” shall be deemed to occur upon any of the following:

(A)    acquisition of “beneficial ownership” (within the meaning of Rule 13d-3
promulgated under the Securities and Exchange Act of 1934, as amended (the
“Act”)) by any one “person” (as such term is defined in Section 3(a)(9) of the
Act) or by any two or more persons deemed to be one “person” (as used in
Section 13(d) or 14(d) of the Act)(each referred to as a “Person”) excluding the
Company, any subsidiary of the Company and any employee benefit plan sponsored
or maintained by the Company or any subsidiary of the Company (including any
trustee of any such plan acting in his or its capacity as trustee), of 33% or
more of the combined total voting power of the then-outstanding voting
securities of the Company (the “Outstanding Voting Securities”) without the
prior express approval of the Board of Directors;

(B)    acquisition of “beneficial ownership” by any Person excluding the
Company, any subsidiary of the Company and any employee benefit plan sponsored
or maintained by the Company or any subsidiary of the Company (including any
trustee of any such plan acting in his or its capacity as trustee), of more than
50% of the combined total voting power of the then Outstanding Voting
Securities;

(C)    directors elected to the Board of Directors over any 24-month period
(except in the case of a Change in Control referred to in Section 5.4(c), a
twelve-month period) not nominated by the Company’s Nominating & Corporate
Governance Committee (or a committee of the Board of Directors performing
functions substantially similar to such committee) represent 30% (except in the
case of a Change in Control referred to in Section 5.4(c), a majority) or more
of the total number of directors constituting the Board of Directors at the
beginning of the period, (or such nomination results from an actual or
threatened proxy contest);

(D)    any merger, consolidation or other corporate combination of the Company
(a “Transaction”), other than (i) a Transaction involving only the Company and
one or more of its subsidiaries, or (ii) a Transaction immediately following
which (x) the stockholders of the Company immediately prior to the Transaction
continue to be the beneficial owners of securities of the resulting entity
representing more than 60% of the voting power in the resulting entity, in
substantially the same proportions as their ownership of Outstanding Voting
Securities immediately prior to the Transaction and (y) individuals who were
members of the Board of Directors as of the Effective Date plus any additional
directors nominated by the Company’s Nominating & Corporate Governance Committee
(or a committee of the Board of Directors performing functions substantially
similar to such committee) prior to the execution of the agreement effectuating
the Transaction constitute at least a majority of the members of the board of
directors of the resulting entity; and

 

5



--------------------------------------------------------------------------------

(E)    upon the sale of all or substantially all of the consolidated assets of
the Company, other than (i) a distribution to stockholders, or (ii) a sale
immediately following which (x) the stockholders of the Company immediately
prior to the sale are the beneficial owners of securities of the purchasing
entity representing more than 60% of the voting power in the purchasing entity,
in substantially the same proportions as their ownership of Outstanding Voting
Securities immediately prior to the Transaction and (y) individuals who were
members of the Board of Directors as of the Effective Date plus any additional
directors nominated by the Company’s Nominating & Corporate Governance Committee
(or a committee of the Board of Directors performing functions substantially
similar to such committee) prior to the execution of the agreement effectuating
the Transaction constitute at least a majority of the members of the board of
directors of the purchasing entity.

Solely for purposes of Section 5.4(c), no Change in Control shall be deemed to
have occurred unless the circumstances of such Change in Control would be
treated as having resulted in the occurrence of a “change in control event” as
such term is defined in Treasury Regulation Section 1.409A-3(i)(5)(i).

A “Good Reason” event shall have occurred upon the taking of any of the
following actions, without Bergman’s written consent; provided that a Good
Reason event shall not be deemed to have occurred unless Bergman shall have
given written notice to the Company specifying the Good Reason event within 90
days of the occurrence of such event:

 

  (a)

a material reduction or material adverse change in Bergman’s responsibilities,
duties, positions or authority, as provided in the Agreement, including, the
failure to appoint Bergman to, or to continue Bergman in, any position to which
he is required to be appointed under this Agreement.

 

  (b)

any failure by the Company to provide the compensation, or any failure by the
Company to provide the material benefits, agreed to be provided under this
Agreement; provided, however, that any reduction in benefits generally
applicable to senior management employees shall not constitute Good Reason;

 

  (c)

any change in location of the Company’s principal executive offices outside of
the New York metropolitan area (which shall consist solely of New York City,
Long Island and any other location within 35 miles of the Company’s current
principal executive offices) or any change in the principal location at which
Bergman is required to perform his duties under this Agreement to a location
other than the Company’s principal executive offices;

 

  (d)

any failure of the Company to obtain the express assumption of this Agreement as
provided in Section 9(a) or 9(b), unless such assumption occurs by operation of
law;

 

6



--------------------------------------------------------------------------------

provided, however, that (i) a “Good Reason” event will not include acts which
are cured by the Company within 30 days from receipt by it of a written notice
from Bergman identifying in reasonable detail the act or acts constituting “Good
Reason,” and (ii) if the Company has failed to cure as provided above, a “Good
Reason” event will not exist unless Bergman has thereafter given notice of
termination for Good Reason within 30 days after the earlier of the expiration
of the 30-day cure period or the Company’s notice to Bergman that it will not
cure such Good Reason event.

4.2    DISABILITY. If, by reason of physical or mental disability, Bergman
(i) is unable to carry out the material duties he has agreed to carry out under
this Agreement for more than 180 days in any twelve-month period or (ii) is
expected to be unable to carry out his duties for such period as certified by a
Licensed Physician (“Disability”), the Employment Period shall terminate
hereunder. A “Licensed Physician” shall be any qualified physician licensed to
practice medicine in the State of New York as shall be mutually agreed by the
Company and Bergman (or his representatives), such approval not to be
unreasonably withheld or delayed. Bergman shall submit to an examination by a
physician for purposes of the preceding provisions upon the request of the Board
of Directors. During any period of Disability prior to such termination, Bergman
shall continue to receive all compensation and other benefits provided herein as
if he had not been disabled at the time, in the amounts and in the manner
provided herein, provided that the Company shall be entitled to a credit against
such amounts with regard to the amount, if any, paid to Bergman for such period
under any disability plan of the Company.

4.3    CAUSE. For purposes of this Agreement, the term “Cause” shall be limited
to (i) action or omission by Bergman involving willful malfeasance or willful
misconduct having a material adverse effect on the Company (whether economically
or as to reputation), (ii) Bergman being convicted of, or pleading nolo
contendere to, a felony (other than resulting from a traffic violation or like
event) or being convicted of any other crime involving intentional dishonesty or
fraud, (iii) any other action by Bergman constituting a material breach of
Section 6 of this Agreement which is not cured within 30 days after notice from
the Company. In the case of (i) above, no act or omission by Bergman shall be
considered willful if it is done or omitted in good faith and with a reasonable
belief that it was in the best interests of the Company. Termination by the
Company for Cause pursuant to (i) or (iii) above will not be effective unless
the Board of Directors has voted to terminate Bergman for Cause at a meeting of
the Board of Directors called for such purpose after Bergman has been afforded
at least three days notice of the meeting and an opportunity to be heard at a
meeting of the Board of Directors; provided, however, that the Board of
Directors may suspend Bergman with pay and benefits pending such Board of
Directors meeting.

 

  5.

CONSEQUENCES OF TERMINATION

5.1    DEATH. If Bergman’s employment hereunder is terminated by reason of
Bergman’s death, the Company shall have no further obligation to Bergman under
this Agreement except that, subject to Section 5.7 hereof, Bergman’s heirs or
estate shall be paid those obligations accrued hereunder to the date of his
death, consisting only of (a) Bergman’s unpaid Base Salary to the extent unpaid
through the date of termination, (b) the annual Incentive Compensation due to
Bergman, if any, for the last full fiscal year of the Company ending prior to
the date of termination (if not previously paid), (c) the product of (i) the
annual Incentive Compensation payable to Bergman for the fiscal year of the
Company (based on the actual achievement of the specified goals) in which
Bergman’s date of termination occurs multiplied by

 

7



--------------------------------------------------------------------------------

(ii) a fraction, the numerator of which is the number of days in such fiscal
year during which Bergman was employed by the Company, and the denominator of
which is 365, (d) any accrued and unpaid vacation pay, and (e) to the extent
permitted under this Agreement, any other amounts or benefits owing to Bergman
or his beneficiaries under the then applicable benefit plans, policies and
programs of the Company. (All amounts determined pursuant to the provisions of
clauses (a) through (e) above are hereinafter referred to as “Accrued
Obligations”.) Unless otherwise required by any benefit plan qualified under
Section 401(a) of the Internal Revenue Code of 1986, as amended (the “Code”)
(any such plan hereinafter referred to as a “Qualified Plan”), the Accrued
Obligations described in clauses (a), (b), (d) and (e) above shall be paid to
Bergman’s estate or designated beneficiaries, as the case may be, in a lump sum
(to the extent such obligations are able to be paid in a lump sum, under the
terms of the plan for which such obligation arose) in cash within 15 business
days after the date of Bergman’s death, and, otherwise, in accordance with the
terms of the applicable plan or applicable law. The Accrued Obligation described
in clause (c) above shall be paid in a lump sum to Bergman’s estate or
designated beneficiaries, as the case may be, at the time specified in the last
sentence of Section 2.2. Nothing in this Section 5.1 shall be deemed to affect
the right of Bergman’s spouse to receive the applicable benefits referred to in
Section 3.1.

5.2    COMPANY TERMINATION FOR CAUSE; RESIGNATION OTHER THAN FOR GOOD REASON;
BERGMAN NON-RENEWAL. If Bergman’s employment hereunder is terminated by the
Company for Cause, by Bergman voluntarily pursuant to Section 4.1(c)(ii), or by
Bergman by non-renewal pursuant to Section 1.2, the Company shall have no
further obligation to Bergman under this Agreement, except that, unless
otherwise required by any Qualified Plan, Bergman shall be paid all Accrued
Obligations to the date of termination (other than the obligations specified in
clauses (b) and (c) of Section 5.1) in a lump sum (to the extent such
obligations are able to be paid, under the terms of the plan for which such
obligation arose, in a lump sum) in cash within 15 business days after the date
of termination, and, otherwise, in accordance with the terms of the applicable
plan or applicable law. Bergman shall not be entitled to receive the amounts
specified in clauses (b) and (c) of Section 5.1. Nothing in this Section 5.2
shall be deemed to affect the right of Bergman or his spouse, as applicable, to
receive the applicable benefits referred to in Sections 3.1, 3.3 and 5.5, unless
Bergman’s employment has been terminated by the Company for Cause.

5.3    COMPANY TERMINATION WITHOUT CAUSE OR DUE TO DISABILITY; RESIGNATION
FOLLOWING GOOD REASON; COMPANY NON-RENEWAL. Subject to Section 5.4(c), if
Bergman’s employment hereunder is terminated due to Disability pursuant to
Section 4.2 or by the Company without Cause, or by Bergman for Good Reason
pursuant to Section 4.1(c)(i) above, or if the Company at any time chooses not
to extend or not to continue to extend the Employment Period, in each case prior
to the occurrence of a Change in Control, subject to Section 5.7 hereof, the
Company shall have no further obligation to Bergman under this Agreement except
that:

(a)    Unless otherwise required by any Qualified Plan, Bergman shall be paid
the Accrued Obligations to the date of termination (other than the obligations
specified in clauses (b) and (c) of Section 5.1) in a lump sum (to the extent
such obligations are able to be paid in a lump sum, under the terms of the plan
for which such obligation arose) in cash within 15 business days after the date
of termination, and,

 

8



--------------------------------------------------------------------------------

otherwise, in accordance with the terms of the applicable plan or applicable
law; provided, that the obligations specified in clauses (b) and (c) of
Section 5.1 shall be paid in a lump sum in cash at the time specified in the
last sentence of Section 2.2.

(b)    Bergman shall be paid, as severance pay, on the first payroll date
immediately following the six-month anniversary of his date of termination:

 

  (i)

in a lump sum in cash, an amount equal to 200% of Bergman’s then annual Base
Salary plus, in a lump sum in cash, an amount equal to 200% of Bergman’s average
annual Incentive Compensation paid with respect to the immediately preceding
three fiscal years of the Company ending prior to the date of termination,
provided that, in the event that Bergman’s employment is terminated following
the end of the most recently completed fiscal year, but prior to the payment of
the Incentive Compensation with respect to such year, solely for purposes of
this Section 5.3(b)(i), the Incentive Compensation for such fiscal year shall be
the higher of (x) target level of Incentive Compensation for such year, and
(y) Incentive Compensation for such year based on actual performance; and

 

  (ii)

in a lump sum in cash, an amount equal to the Make-Up Pension Payment (as
defined below). For purposes of this Agreement, the “Make-Up Pension Payment”
shall mean with respect to each “pension plan” (as such term is defined in
Section 3(2)(A) of the Employee Retirement Income Security Act of 1974, as
amended) of the Company (or its subsidiaries) in which Bergman participated or
had a benefit under at the date of termination, the value of the excess of
(A) the fully vested value of the benefit to him under such plan, assuming
additional credit for service for all purposes under such plan for the period
from the date of termination through the Employment Expiration Date (the
“Remaining Term”), continuation of Bergman’s Base Salary for the Remaining Term,
and that there are no earnings on plan funds in defined contribution type plans
for any period after the date of termination, over (B) Bergman’s vested accrued
benefits pursuant to the provisions of each respective plan on the date of
termination. (For purposes of calculating the Make-Up Pension Payment, the value
of the excess shall be calculated using a discount rate equal to the applicable
federal rate (as defined in Code Section 1274) in effect on the date of
termination of employment and no other actuarial assumptions). Notwithstanding
the foregoing, for purposes of any termination of employment occurring

 

9



--------------------------------------------------------------------------------

  during the Employment Period, the “Remaining Term” under this clause
(ii) shall mean the period from the date of termination through the immediately
succeeding December 31.

(c)    Nothing in this Section 5.3 shall be deemed to affect the right of
Bergman or his spouse, as applicable, to receive the applicable benefits
referred to in Sections 3.1, 3.3 and 5.5.

(d)    With respect to an amount due to Bergman pursuant to Section 5.3(b)(i),
the Company shall be entitled to a credit against such amount with regard to the
amount, if any, payable to Bergman for such period under any disability plan of
the Company.

5.4    TERMINATION OF EXECUTIVE IN CONNECTION WITH A CHANGE IN CONTROL. If
Bergman’s employment is terminated by the Company without Cause or by Bergman
for Good Reason pursuant to Section 4.1(c)(i) within two years following a
Change in Control, subject to Section 5.7 hereof, the Company shall have no
further obligation to Bergman under this Agreement except that:

(a)    Unless otherwise required by any Qualified Plan, Bergman shall be paid
all Accrued Obligations (other than the obligations specified in clauses (b) and
(c) of Section 5.1) to the date of termination in a lump sum (to the extent such
obligations are able to be paid in a lump sum, under the terms of the plan for
which such obligation arose) in cash within 15 business days after the date of
termination and, otherwise, in accordance with the terms of the applicable plan
or applicable law; provided, that the obligations specified in clauses (b) and
(c) of Section 5.1 shall be paid in a lump sum in cash at the time specified in
the last sentence of Section 2.2.

(b)    Bergman shall be paid, as severance pay, on the first payroll date
immediately following the six-month anniversary of his date of termination:

 

  (i)

in a lump sum in cash, an amount equal to 300% of Bergman’s then annual Base
Salary plus, in a lump sum in cash, an amount equal to 300% of Bergman’s annual
Incentive Compensation recommended by the Compensation Committee to be paid or
payable with respect to whichever of the immediately preceding two fiscal years
of the Company ending prior to the date of termination was higher; and

 

  (ii)

in a lump sum in cash, an amount equal to the Make-Up Pension Payment (as
defined above).

(c)    In the event Bergman’s employment is terminated by the Company without
Cause (i) within 90 days prior to the occurrence of a Change in Control, or
(ii) after the first public announcement of the pendency of a Change in Control
(but on or prior to a Change in Control), Bergman shall be paid, as additional
severance pay, on the

 

10



--------------------------------------------------------------------------------

first payroll date immediately following the later of the six-month anniversary
of his date of termination and the date of the occurrence of the Change in
Control, a lump sum cash amount equal to the sum of:

 

  (i)

the excess, if any, of (A) 300% of Bergman’s annual Base Salary at the rate in
effect immediately preceding such termination of employment, plus 300% of
Bergman’s annual Incentive Compensation recommended by the Compensation
Committee to be paid or payable with respect to whichever of the immediately
preceding two fiscal years of the Company ending prior to the date of
termination was higher, over (B) the amount paid or payable to Bergman pursuant
to Section 5.3(b)(i) (whether or not such amount has then been paid); and

 

  (ii)

the excess, if any, of (A) the aggregate per share cash consideration, and the
fair market value on such date of the aggregate per share non-cash
consideration, paid or payable to the Company’s common stockholders in the
transaction which is the basis for the Change in Control, (or if no such
consideration was then payable, the last trading price of the Company’s common
stock on the day immediately preceding the date of the event that resulted in
the occurrence of the Change in Control), over (B) the strike price per share
that would have been required to be paid in order to exercise each tranche of
unvested options that expired at the time of Bergman’s prior termination of
employment, times the number of shares of Common Stock covered by each such
tranche (such calculation to be performed separately for each tranche with a
different strike price, and the aggregate amounts so calculated being the amount
required to be paid under this clause (ii)).

The amounts provided for under this Section 5.4(c) are in addition to, and not
in lieu of, the amounts provided for under Section 5.3.

(d)    Nothing in this Section 5.4 shall be deemed to affect the right of
Bergman or his spouse, as applicable, to receive the applicable benefits
referred to in Sections 3.1, 3.3 and 5.5.

(e)    In the event that Bergman shall become entitled to the payments and/or
benefits provided by this Section 5.4 or any other amounts (whether pursuant to
the terms of this Agreement, including Section 5.3, or any other plan,
arrangement or agreement with the Company or any of its affiliates)
(collectively the “Company Payments”) and such Company Payments will be subject
to the tax (the “Excise Tax”) imposed by Section 4999 of the Code (or any
similar tax that may hereafter be imposed), then the Company Payments shall be
either (A) delivered in full or (B) delivered as to

 

11



--------------------------------------------------------------------------------

such lesser extent, as would result in no portion of such amounts being subject
to the Excise Tax, whichever of the foregoing results in the receipt by Bergman
on a net after-tax basis of the greatest amount, notwithstanding that all of
some of the amounts may be taxable under Code Section 4999. If a reduction is to
occur pursuant to clause (B) of the prior sentence, unless an alternative
election is permitted by, and does not result in taxation under, Code
Section 409A and timely elected by Bergman, the Company Payments shall be
cutback to an amount that would not give rise to any Excise Tax by reducing
payments and benefits in the following order: (1) accelerated vesting of
restricted stock awards, to the extent applicable; (2) accelerated vesting of
stock options, to the extent applicable; (3) payments under Section 5.4(b)(i) or
5.4(c)(i) hereof, as applicable; (4) payments under Section 5.4(b)(ii) hereof,
if applicable; and (5) continued health insurance under Section 3.1 hereof.

(f)    For purposes of determining whether any of the Company Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) the Company
Payments shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “parachute payments” in excess of the
“base amount” (as defined under Section 280G(b)(3) of the Code) shall be treated
as subject to the Excise Tax, unless and except to the extent that, in the
written opinion (at the substantial authority level) of (i) the Company’s
independent certified public accountants or executive compensation advisory
services firm that focuses on matters relating to “golden parachute” excise
taxes, in either case, appointed by the Board of Directors prior to any change
in ownership (as defined under Section 280G(b)(2) of the Code), or (ii) tax
counsel selected by such accountants or executive compensation advisory services
firm (the “Accountants”), in each case, such Company Payments (in whole or in
part) either do not constitute “parachute payments,” represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the “base amount” or are otherwise
not subject to the Excise Tax, and (ii) the value of any non-cash benefits or
any deferred payment or benefit shall be determined by the Accountants in
accordance with the principles of Section 280G of the Code.

(g)    For purposes of determining whether clause (A) or clause (B) of
Section 5.4(e) applies to the amount of the Company Payments, Bergman’s actual
marginal rate of federal income taxation in the calendar year in which the
Company Payments are to paid shall be used and the actual marginal rate of
taxation in the state and locality of Bergman’s residence for the calendar year
in which the Company Payments are to be made shall be used, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes if paid in such year, after taking into account the
limitation on the deductibility of itemized deductions, including such state and
local taxes under Section 68 of the Code. The determinations under Sections
5.4(e) and (g) shall be made by the Accountants and be binding on the Company
and Bergman absent manifest error. All costs of the Accountants shall be borne
by the Company.

5.5    OFFICE SUPPORT. If Bergman’s employment hereunder is terminated by the
Company without Cause (as defined in Section 4.3), by the Company choosing not
to extend the Employment Period, upon Bergman’s Disability, by Bergman for Good
Reason pursuant to

 

12



--------------------------------------------------------------------------------

Section 4.1(c)(i), or by Bergman voluntarily pursuant to Section 4.1(c)(ii),
prior to the occurrence of a Change in Control, then the Company (i) shall
provide Bergman, at the Company’s cost, an office comparable to that used by him
prior to his termination and related office support (including making available
the services of one executive assistant) until the last day of the second
calendar year following the calendar year in which Bergman’s date of termination
occurs and (ii) shall pay on the second anniversary of Bergman’s date of
termination a lump sum in cash equal to the value of the office and related
office support specified above (including the costs of one executive assistant)
for the period from the last day of the second calendar year following the
calendar year on which date of termination occurs until the third anniversary of
his date of termination. If Bergman’s employment hereunder has been terminated
by the Company choosing not to extend the Employment Period, upon Bergman’s
Disability, by Bergman for Good Reason pursuant to Section 4.l(c)(i), or by
Bergman voluntarily pursuant to Section 4.1(c)(ii), on or after the occurrence
of a Change in Control, the Company (i) shall provide Bergman such office and
related office support (including making available the services of one executive
assistant) until the last day of the second calendar year following the calendar
year in which Bergman’s date of termination occurs and (ii) shall pay on the
second anniversary of Bergman’s date of termination a lump sum in cash equal to
the value of the office and related office support specified above (including
the costs of one executive assistant) for the period from the last day of the
second calendar year following the calendar year on which date of termination
occurs until the fourth anniversary of his date of termination. The provision of
benefits under this Section 5.5 following Bergman’s termination of employment
shall be subject to Section 5.7 hereof.

5.6    VESTING OF OPTIONS, ETC. Notwithstanding anything to the contrary in any
other agreement between the Company and Bergman but subject to Section 5.7
hereof, in the event that Bergman’s employment is terminated (i) by the Company
without Cause, by Bergman for Good Reason, due to Bergman’s Retirement, or if
the Company chooses not to extend or not to continue to extend the Employment
Period, in each case within two years following a “Change in Control” as such
term is defined in Section 4.1, or (ii) by the Company without Cause (x) within
90 days prior to the occurrence of a Change in Control, or (y) after the first
public announcement of the pendency of a Change in Control (but on or prior to a
Change in Control), then in each case, any and all options held by Bergman (or
his assignees, if assignment is permissible) to purchase Company capital stock,
to the extent not theretofore vested, shall be fully vested and immediately
exercisable on the later of the Change in Control or the date of termination,
any and all restricted stock units previously issued to Bergman, to the extent
not theretofore vested, shall be fully vested on the later of the Change in
Control or the date of termination and, with respect to any and all shares of
stock theretofore issued to Bergman bearing restrictions on transfer imposed by
the Company (collectively, the “Restricted Shares”), such restrictions shall
thereupon lapse on the later of the Change in Control or the date of
termination, provided that, with respect to any and all restricted stock units
and Restricted Shares subject to performance goals that are unvested or subject
to restrictions on transfer, as applicable, as of the date of the Change in
Control, such restricted stock units shall become vested and transfer
restrictions applicable to such Restricted Shares shall lapse, in each case, on
the later of the Change in Control or the date of termination, at target level
of performance without regard to achievement of any applicable performance
goals. For purposes of this Agreement, Bergman shall qualify for “Retirement”
only if Bergman and the Company mutually agree in good faith to Bergman’s
Retirement and Bergman’s Retirement date.

 

13



--------------------------------------------------------------------------------

5.7    RELEASE REQUIREMENT. In the event Bergman’s employment is terminated and
the Company is obligated to make payments and/or provide benefits to Bergman
pursuant to Sections 3.1, 3.3, 5.1, 5.2, 5.3, 5.4, 5.5, and/or 5.6 hereof, other
than payments pursuant to Sections 5.1(a), (d), and (e)hereof, it shall be a
condition to such payments that, within 30 days following the date of
termination, Bergman (or, in the event of Bergman’s death, Bergman’s estate or
designated beneficiaries, as the case may be) enter into a general release of
claims in the form attached hereto as Exhibit B as reasonably revised by the
Company to comply with applicable law changes or interpretations or as otherwise
necessary to assure enforceability or tax effectiveness; provided, that if any
revisions are made to Exhibit B, such revised Exhibit B is delivered to Bergman
within five (5) days following the date of termination.

 

  6.

CONFIDENTIAL INFORMATION, NON-COMPETITION, ETC.

(a)    (i)    Both during and after the Employment Period, Bergman shall hold in
a fiduciary capacity for the benefit of the Company and shall not, without the
prior written consent of the Company, communicate or divulge (other than in the
regular course of the Company’s business), to anyone other than the Company, its
subsidiaries and those designated by it, any confidential or proprietary
information, knowledge or data relating to the Company or any of its
subsidiaries, or to any of their respective businesses, obtained by Bergman
before or during the Employment Period except to the extent (A) disclosure is
made during the Employment Period by Bergman in the course of his duties
hereunder and Bergman reasonably determines in good faith that it is in the best
interest of the Company to do so, (B) Bergman is compelled pursuant to an order
of a court or other body having jurisdiction over such matter to do so (in which
case, to the extent legally permitted, the Company shall be given prompt written
notice of such intention to divulge not less than five days prior to such
disclosure or such shorter period as the circumstances may reasonably require)
or (C) such information, knowledge or data is or becomes public knowledge or is
or becomes generally known within the Company’s industry other than through
improper disclosure by Bergman. Notwithstanding the foregoing, in accordance
with 18 U.S.C. § 1833(b), nothing in this Agreement is intended to interfere
with or discourage the Bergman’s good faith disclosure of a trade secret or
other confidential information to any governmental entity related to a suspected
violation of law. Furthermore, notwithstanding anything to the contrary in this
Agreement, the federal Defend Trade Secrets Act of 2016 (the “DTSA”) provides
that Bergman cannot be held criminally or civilly liable under any federal or
state trade secret law if Bergman discloses a trade secret or other confidential
information (i) in confidence to (x) any federal, state, or local government
official, either directly or indirectly, or (y) an attorney, and solely for the
purpose of reporting or investigating a suspected violation of the law or
(ii) in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. The DTSA further provides that an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
(i) files any document containing the trade secret under seal and (ii) does not
disclose the trade secret, except pursuant to court order. Bergman may also
disclose in good faith confidential information solely to the minimum extent
directly related to and reasonably necessary in connection with any litigation
between Bergman and the Company or any of its affiliates, provided that Bergman
shall take all actions necessary to ensure that any such disclosure shall be
made under seal.

 

14



--------------------------------------------------------------------------------

(ii)    Bergman acknowledges and agrees that the whole interest in any
invention, improvement, confidential information, copyright, design, plan,
drawing or data, including all worldwide rights to copyrights or any other
intellectual property rights (collectively, the “Rights”) arising out of or
resulting from Bergman’s performance of his duties during the Employment Period
shall be the sole and exclusive property of the Company. Bergman undertakes (at
the expense of the Company) to execute any document or do any reasonably
necessary act to enable the Company to obtain or to assist the Company in
obtaining any Rights. Bergman hereby irrevocably appoints the Company to be his
attorney-in-fact to execute in his name and on his behalf any instrument
required and take any actions reasonably necessary for the purpose of giving to
the Company the full benefit of the provisions of this subsection; provided,
however, that the Company shall notify Bergman prior to executing any such
instruments or taking any such actions.

(b)    Bergman will not (other than on behalf of the Company) directly or
indirectly, during the Employment Period and thereafter until the end of the
“Restricted Period,” as an individual proprietor, partner, stockholder, officer,
employee, director, joint venturer, investor, lender, or in any other capacity
whatsoever (other than as the holder of not more than one percent (1%) of the
total outstanding stock of a publicly held company other than Schein
Pharmaceutical, Inc., or as a passive investor of not more than one percent (1%)
of any non-publicly held company through hedge funds, private equity funds,
mutual funds or similar investment vehicles), (x) engage in any activity
competitive with the business of the Company or any of its affiliates,
(y) recruit, solicit or induce (or attempt to recruit, solicit or induce) any
employee of, or consultant to, the Company or any of its affiliates (other than
his personal administrative assistant) to terminate their employment with, or
otherwise cease their relationship with, the Company or any of its affiliates,
or (z) divert (or attempt to divert) any person or entity from doing business
with the Company or any of its affiliates or induce (or attempt to induce) any
person or entity from ceasing to be a customer or other business partner of the
Company or any of its affiliates. The “Restricted Period” shall end (A) one year
after termination of employment if termination is due to a termination by the
Company without Cause or by a Company non-renewal under Section 5.3, by Bergman
for Good Reason pursuant to Section 4.1(c)(i), or because of Bergman’s
Disability (such one-year period may be extended for an additional year at the
Company’s option; provided, however, that upon making such election which shall
be made no less than 180 days prior to the expiration of such one-year period,
the Company shall pay Bergman on the day immediately following the six-month
anniversary of his date of termination, a lump sum cash amount equal to 100% of
his Base Salary (as of the date of such termination)), or (B) upon the later of
the second anniversary of the expiration of the Employment Period and the
Employment Expiration Date, if such termination is due to a termination by the
Company for Cause or by Bergman voluntarily pursuant to Section 4.1(c)(ii).

 

15



--------------------------------------------------------------------------------

(c)    If any restriction set forth in Section 6(b) is found by any court of
competent jurisdiction or arbitrator to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable.

(d)    The restrictions contained in Sections 6(a) and (b) are necessary for the
protection of the business and goodwill of the Company and are considered by
Bergman to be reasonable to such purpose. Bergman acknowledges and agrees that
money damages would not adequately compensate the Company for any breach of
Section 6(a) or 6(b) and will cause the Company substantial and irreparable
damage and therefore, in the event of any such breach, in addition to such other
remedies which may be available, the Company shall have the right to seek
specific performance and injunctive relief.

 

  7.

NO MITIGATION; NO SET-OFF

The Company agrees that if Bergman’s employment with the Company is terminated
prior to the Employment Expiration Date for any reason whatsoever, Bergman is
not required to seek other employment or to attempt in any way to reduce any
amounts payable to Bergman by the Company pursuant to this Agreement. Further,
the amount of any payment provided for in this Agreement shall not be reduced by
any compensation earned by Bergman as the result of employment by another
employer or otherwise; and the amount of any benefit provided for in this
Agreement shall not be reduced by any benefit provided to Bergman as the result
of employment by another employer or otherwise (other than the health and
medical benefits to the extent provided for in Section 3.1, which may be reduced
solely by any health and medical benefits that Bergman and his spouse are
eligible to receive under any health and medical benefit plans of any subsequent
employer). The Company’s obligations to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, or other similar right which
the Company may have against Bergman.

 

  8.

LEGAL FEES

If the Company fails to timely make any payment due hereunder and Bergman seeks
to collect such amounts or negotiate a settlement, and either (i) reaches a
settlement for any part or all of the payments provided for hereunder, or
(ii) successfully enforces the terms of this Agreement, through litigation or
arbitration, by or through a lawyer, the Company shall advance all reasonable
costs of such collection or enforcement, including reasonable legal fees and
disbursements and other fees and expenses which Bergman may incur, promptly
after submission of documentation reasonably acceptable to the Company in
respect of such costs and expenses. All amounts paid by the Company shall
promptly be refunded to the Company if and when a court of competent
jurisdiction finds that the Company is entitled to have such sums refunded or if
a settlement is reached which is insubstantial compared to the damages that were
requested. The Company shall pay or reimburse Bergman for all reasonable legal
fees incurred by him in connection with the negotiation and execution of this
Agreement; provided that such payment or reimbursement shall be paid promptly
and in no event later than the later of (i) the 15th day of the third month
following the end of the calendar year in which the legal fees are incurred or
(ii) the 15th day of the third month following the end of the fiscal year in
which the legal fees are incurred.

 

16



--------------------------------------------------------------------------------

  9.

SUCCESSORS; BINDING AGREEMENT

(a)    Unless otherwise resulting by operation of law, the Company shall require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company
to expressly assume and agree in writing to perform this Agreement in the same
manner, and to the same extent that the Company would be required to perform it
if no such transaction had taken place. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

(b)    The Company may not assign this Agreement except in connection with, and
to the acquiror of, all or substantially all of the business or assets of the
Company, provided such acquiror expressly assumes and agrees in writing to
perform this Agreement as provided in Section 9(a).

(c)    This Agreement shall inure to the benefit of and be enforceable by
Bergman and his personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees; provided, however, that
this Agreement may not be assigned by Bergman.

(d)    The parties agree that, in addition to the persons or entities referred
to in Section 9(c) above, who shall be third party beneficiaries of the entire
Agreement in the event of Bergman’s death or Disability, Bergman’s spouse is a
third party beneficiary of Section 3.1 and, to the extent that the events
described therein would cause her to be entitled to the benefit of rights
granted to her under Section 3.1, or any provision of Section 5, she shall have
the right to enforce such provisions as fully as if she were a party to this
Agreement.

 

  10.

MISCELLANEOUS

(a)    Any notices or other communications required or permitted to be given
hereunder shall be in writing and shall be deemed to have been duly made, given
or received when hand-delivered, one business day after being transmitted by
telecopier (confirmed by mail) or sent by overnight courier against receipt, or
five days after being mailed by registered or certified mail, postage prepaid,
return receipt requested, to the party to whom such communication is given at
the address set forth below, which address may be changed by notice given in
accordance with this Section:

If to the Company:

Henry Schein, Inc.

135 Duryea Road

Melville, New York 11747

Attention: Corporate Secretary

 

17



--------------------------------------------------------------------------------

If to Bergman:

Stanley M. Bergman

c/o Henry Schein, Inc.

135 Duryea Road

Melville, New York 11747

(b)    If any provision of this Agreement shall be held by court of competent
jurisdiction to be illegal, invalid or unenforceable, including, without
limitation, under any provision of the Sarbanes-Oxley Act of 2002, as amended
from time to time, such provision shall be construed and enforced as if it had
been more narrowly drawn so as not to be illegal, invalid or unenforceable and
such illegality, invalidity or unenforceability shall have no effect upon and
shall not impair the enforceability of any other provision of this Agreement.

(c)    No provision of this Agreement may be modified, waived or discharged
except by a waiver, modification or discharge in writing signed by Bergman and
such officer as may be designated by the Board of Directors. No waiver by either
party hereto at any time of any breach by the other party hereto of, or in
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the time or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter have been made by either party which are not expressly set forth
in this Agreement.

(d)    This Agreement represents the entire agreement of the parties and shall
supersede any and all previous contracts, arrangements or understandings between
the Company and Bergman with respect to the subject matter, including, without
limitation, as of the Effective Date, the Prior Agreement.

(e)    This Agreement shall be construed, interpreted, and governed in
accordance with the laws of the State of New York, without reference to rules
relating to conflicts of law.

(f)    The section headings herein are for the purpose of convenience only and
are not intended to define or limit the contents of any section.

(g)    The parties may sign this Agreement in counterparts, all of which shall
be considered one and the same instrument.

(h)    It is intended that the provisions of this Agreement comply with, or be
exempt from, Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”), and all provisions of
this Agreement (or of any award of compensation, including equity compensation
or benefits) shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Code Section 409A. Notwithstanding the
foregoing, the Company does not

 

18



--------------------------------------------------------------------------------

guarantee any particular tax treatment and the Company shall have no liability
with regard to any failure to comply with Code Section 409A. In the event the
Company and Bergman agree that the payment of compensation or benefits under
this Agreement would be in violation of Code Section 409A, the Company and
Bergman shall in good faith cooperate to attempt to modify any such payments in
order to comply with Code Section 409A while preserving the intended economic
benefits in all material respects. In no event whatsoever shall the Company be
liable for any additional tax, interest or penalty that may be imposed on
Bergman pursuant to Code Section 409A or any damages for failing to comply with
Code Section 409A. Notwithstanding anything contained in this Agreement to the
contrary, each and every payment made under this Agreement shall be treated as a
separate and distinct payment and not as a series of payments. In no event shall
Bergman designate the tax year of the commencement of any payments or benefits
hereunder and the Company shall determine the actual commencement date of
payment of any payments or benefits hereunder. Notwithstanding the foregoing or
anything else contained in this Agreement to the contrary, if Bergman is a
“specified employee” (determined in accordance with Code Section 409A and
Treasury Regulation Section 1.409A-3(i)(2)) as of the termination date, and if
any payment, benefit or entitlement provided for in this Agreement both
(i) constitutes a “deferral of compensation” within the meaning of Code
Section 409A and (ii) cannot be paid or provided in a manner otherwise provided
herein or otherwise without subjecting Bergman to additional tax, interest
and/or penalties under Code Section 409A, then any such payment, benefit or
entitlement that is payable during the first 6 months following the date of
Bergman’s separation from service shall be paid or provided to Bergman in a lump
sum cash payment to be made on the earlier of (x) Bergman’s death or (y) the
first business day of the seventh calendar month immediately following the month
in which the separation from service occurs. A termination of employment shall
not be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits, which are subject to Code
Section 409A, upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A (and the guidance issued thereunder) and, for purposes of any such
provision of this Agreement, references to a “resignation,” “termination,”
“termination of employment,” “retirement” or like terms shall mean separation
from service.

(i)    Notwithstanding anything herein to the contrary, Bergman agrees and
acknowledges that his cash and non-cash incentive compensation (whether provided
under this Agreement or otherwise) shall be subject to the terms and conditions
of the Company’s Incentive Compensation Recoupment Policy approved by the Board
in March 2016. Notwithstanding the foregoing, Bergman agrees that incentive
compensation, as defined under of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 and such regulations as are promulgated thereunder from
time to time (“Dodd-Frank”), payable to Bergman under the Company’s bonus plans,
this Agreement or any other plan, arrangement or program established or
maintained by the Company shall be subject to any clawback policy adopted or
implemented by the Company in respect of Dodd-Frank, or in respect of any other
applicable law or regulation. In the event of a Change in Control, no clawback
policy of the Company shall continue to apply to Bergman’s cash and non-cash
incentive compensation on and after a Change in Control,

 

19



--------------------------------------------------------------------------------

other than (i) any clawback policy mandated by Dodd-Frank or other applicable
law or (ii) any clawback policy that recoups incentive compensation due to any
act or omission by Bergman that constitutes or could reasonably be expected to
constitute Cause (as defined under this Agreement) or any act or omission that
involves Bergman’s gross or willful misconduct that gives rise to a material
restatement of the Company’s financial statements.

IN WITNESS WHEREOF, the parties hereto have set their hands as of the day and
year first above written.

 

HENRY SCHEIN, INC. By:  

/s/ Gerald A. Benjamin

  Authorized Officer   Gerald A. Benjamin   Executive Vice President, Chief
Administrative Officer By:  

/s/ Stanley M. Bergman

  STANLEY M. BERGMAN

 

20



--------------------------------------------------------------------------------

Exhibit A-1

TIME-BASED RSU AWARD AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A-1

RESTRICTED STOCK UNIT AGREEMENT

PURSUANT TO THE

HENRY SCHEIN, INC. 2013 STOCK INCENTIVE PLAN

(AS AMENDED AND RESTATED EFFECTIVE AS OF MAY 14, 2013)

THIS AGREEMENT (the “Agreement”) made as of             , 20191 (the “Grant
Date”), by and between Henry Schein, Inc. (the “Company”) and Stanley M. Bergman
(the “Participant”).

W I T N E S S E T H:

WHEREAS, the Company has adopted the Henry Schein, Inc. 2013 Stock Incentive
Plan (As Amended and Restated Effective as of May 14, 2013), as amended from
time to time, a copy of which is on file with the Company’s Corporate Human
Resources Department and is available for Participant to review upon request at
reasonable intervals as determined by the Company (the “Plan”), which is
administered by a Committee appointed by the Company’s Board of Directors (the
“Committee”); and

WHEREAS, pursuant to Section 9 of the Plan, the Committee may grant Restricted
Stock Units to Key Employees under the Plan; and

WHEREAS, the Participant is a Key Employee of the Company.

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.

Grant of Restricted Stock Units.

(a)    Subject to the restrictions and other conditions set forth herein, the
Committee has authorized this grant of [            ] Restricted Stock Units to
the Participant on the Grant Date.

 

2.

Vesting and Payment.

(a)    Except as otherwise provided in this Section 2, the Restricted Stock
Units awarded under this Agreement shall not vest until December 31, 2022 (the
“Vesting Date”). Notwithstanding anything herein to the contrary, but except as
set forth in Sections 2(b), 2(c), 2(d) and 2(e), the Participant must be
continuously employed by the Company or a Subsidiary from the Grant Date through
the Vesting Date.

(b)    Retirement. In the event of the Participant’s Retirement (as defined in
the Amended and Restated Employment Agreement dated as of August 8, 2019,
between the Company and the Participant (the “Employment Agreement”)) prior to
the Vesting Date, a pro-rata portion of the Restricted Stock Units shall vest,
based on Participant’s service with the Company through the date of Retirement
(such date referred to herein as a “Pro-rata Vesting Date”). The remaining
Restricted Stock Units (i.e., any Restricted Stock Units that are not vested on
the Pro-Rata Vesting Date) shall be deemed vested on the Vesting Date, subject
to the Participant’s compliance with the restrictive covenants set forth in
Section 6 of the Employment Agreement through the Vesting Date. If the
Participant breaches such restrictive covenants prior to the Vesting Date, the
remaining Restricted Stock Units shall be forfeited.

 

1 

To be granted automatically, without further action of the Compensation
Committee, on the first business day immediately following the twentieth (20th)
trading day after August 8, 2019, subject in all cases to the Participant’s
continued employment through the actual grant date of the RSU Award.

 

1



--------------------------------------------------------------------------------

(c)    Death or Disability. In the event of the Participant’s death (prior to a
Termination of Employment or following Retirement as described in Section 2(b)
or a Termination of Employment as described in Section 2(e)) or Disability
(prior to a Termination of Employment), the Restricted Stock Units shall become
fully vested on such death or Disability. For purposes of this Agreement,
“Disability” means that the Participant is disabled within the meaning of
Section 409A(a)(2)(C)(i) or (ii) of the Code.

(d)    Change of Control. In the event of the Participant’s Termination of
Employment for any reason, other than for Cause (as defined in the Employment
Agreement), within the two year period following a Change of Control, the
Restricted Stock Units shall become fully vested upon the Participant’s
Termination of Employment (the “Change of Control Vesting Date”). For purposes
of this Agreement, a “Change of Control” shall mean the occurrence of a
Section 409A Change of Control (as defined in Section 3). In the event of a
Change of Control occurring on or after the Participant’s Retirement or
Termination of Employment without Cause or for Good Reason, and on or before
December 31, 2022, the remaining Restricted Stock Units (i.e., any Restricted
Stock Units that are not vested on the applicable Pro Rata Vesting Date) shall
become fully vested upon the Change of Control.

(e)    Termination of Employment without Cause or for Good Reason. In the event
the Participant’s employment is terminated by the Company without Cause or by
the Participant for Good Reason (as such terms are defined on the Employment
Agreement), a pro-rata portion of the Restricted Stock Units shall vest, based
on Participant’s service with the Company through the date of Termination of
Employment (such date referred to herein as a “Pro-rata Vesting Date”). The
remaining Restricted Stock Units (i.e., any Restricted Stock Units that are not
vested on the Pro-Rata Vesting Date) shall be deemed vested on the Vesting Date
notwithstanding the Participant’s Termination of Employment prior to such date.

(f)    Payment. The Participant shall be entitled to receive one share of Common
Stock with respect to one vested Restricted Stock Unit. The Participant shall be
paid one share of Common Stock with respect to each vested Restricted Stock Unit
within thirty (30) days of the Vesting Date; except that:

(i)    in the event of the Participant’s death, the Participant’s estate shall
be paid within thirty (30) days of the Participant’s death;

(ii)    in the event of the Participant’s Disability, the Participant shall be
paid within thirty (30) days of Disability;

(iii)    in the event of a Change of Control Vesting Date, the Participant shall
be paid within thirty (30) days of the Change of Control Vesting Date, subject
to a six month delay following the Participant’s Termination of Employment to
the extent required by Section 409A of the Code;

(iv)    in the event of the Participant’s Retirement, the Participant shall be
paid (A) with respect to the pro-rata portion of Restricted Stock Units vested
on his Retirement, within thirty (30) days of the Pro-rata Vesting Date, subject
to a six month delay following the Participant’s Retirement to the extent
required by Section 409A of the Code, and (B) with respect to the remaining
Restricted Stock Units, subject to compliance with Section 2(b), within thirty
(30) days of the earlier of the Vesting Date or a Change of Control;

 

2



--------------------------------------------------------------------------------

(v)    in the event of the Participant’s Termination of Employment without Cause
or Termination of Employment for Good Reason whether occurring on, before or
after a Change of Control, the Participant shall be paid (A) with respect to the
pro-rata portion of Restricted Stock Units vested on his date of Termination of
Employment, with thirty (30) days of the Pro-rata Vesting Date, subject to a six
month delay following the Participant’s Termination of Employment to the extent
required by Section 409A of the Code, and (B) with respect to the remaining
Restricted Stock Units, within thirty (30) days of the earlier of the Vesting
Date or a Change of Control;

(vi)    in the event of non-renewal of the Employment Agreement, the Participant
shall be paid within thirty (30) days of the Vesting Date.

3.    Change of Control Definition. For purposes of this Agreement, a
“Section 409A Change of Control” shall have the meaning set forth in Appendix A,
attached hereto; provided, that, no event shall constitute a “Change of Control”
for purposes of this Agreement unless such event also qualifies as a “change in
control event” for purposes of Treasury Regulation § 1.409A-3(i)(5).

4.    Termination. Except as otherwise provided in Sections 2(b), 2(c), 2(d) and
2(e), all unvested Restricted Stock Units will be forfeited on the Participant’s
Termination of Employment.

5.    Dividend Equivalents. Cash dividends on Shares shall be credited to a
dividend book entry account on behalf of the Participant with respect to each
Restricted Stock Unit granted to the Participant, provided that such cash
dividends shall not be deemed to be reinvested in Shares and will be held
uninvested and without interest. The Participant’s right to receive any such
cash dividends shall vest if and when the related Restricted Stock Unit vests,
and such cash dividends shall be paid in cash to the Participant if and when the
related Restricted Stock Unit is paid to the Participant. Stock dividends on
Shares shall be credited to a dividend book entry account on behalf of the
Participant with respect to each Restricted Stock Unit granted to the
Participant. The Participant’s right to receive any such stock dividends shall
vest if and when the related Restricted Stock Unit vests, and such stock
dividends shall be paid in stock to the Participant if and when the related
Restricted Stock Unit is paid to the Participant.

6.    Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to any Shares covered by any Restricted Stock Unit
unless and until the Participant has become the holder of record of the Shares,
and no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of any such Shares, except as otherwise
specifically provided for in this Agreement or the Plan.

7.    Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. Capitalized
terms in this Agreement that are not otherwise defined shall have the same
meaning as set forth in the Plan. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. This Agreement contains the entire understanding of the parties
with respect to the subject matter hereof and supersedes any prior agreements
between the Company and the Participant with respect to the subject matter
hereof.

8.    Amendment. The Board or the Committee may amend, suspend or terminate this
Agreement subject to the terms of the Plan. Except as otherwise provided in the
Plan, no modification or waiver of any of the provisions of this Agreement shall
be effective unless in writing and signed by the party against whom it is sought
to be enforced.

9.    Notices. Any notice or communication given hereunder shall be in writing
and shall be deemed to have been duly given when delivered in person, or by
regular United States mail, first class and prepaid, to the appropriate party at
the address set forth below (or such other address as the party shall from time
to time specify):

If to the Company, to:

Henry Schein, Inc.

135 Duryea Road

Melville, New York 11747

Attention: General Counsel

If to the Participant, to the address on file with the Company.

 

3



--------------------------------------------------------------------------------

10.    No Obligation to Continue Employment. This Agreement is not an agreement
of employment. This Agreement does not guarantee that the Company or its
Subsidiaries will employ or retain, or to continue to, employ or retain the
Participant during the entire, or any portion of the, term of this Agreement,
including but not limited to any period during which the Restricted Stock Unit
is outstanding, nor does it modify in any respect the Company or its
Subsidiary’s right to terminate the Participant’s employment or modify the
Participant’s compensation, except to the extent provided in the Participant’s
Employment Agreement.

11.    Legend. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing Shares issued pursuant to this Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing Shares acquired pursuant to this
Agreement in the possession of the Participant in order to carry out the
provisions of this Section 11.

12.    Securities Representations. The grant of the Restricted Stock Units and
issuance of Shares upon vesting of the Restricted Stock Units shall be subject
to, and in compliance with, all applicable requirements of federal, state or
foreign securities law. No Shares may be issued hereunder if the issuance of
such Shares would constitute a violation of any applicable federal, state or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Shares may then be listed. As a
condition to the settlement of the Restricted Stock Units, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate to evidence compliance with any applicable law or regulation.

The Shares are being issued to the Participant and this Agreement is being made
by the Company in reliance upon the following express representations and
warranties of the Participant. The Participant acknowledges, represents and
warrants that:

(a)    He or she has been advised that he or she may be an “affiliate” within
the meaning of Rule 144 under the Securities Act of 1933, as amended (the “Act”)
and in this connection the Company is relying in part on his or her
representations set forth in this section.

(b)    If he or she is deemed an affiliate within the meaning of Rule 144 of the
Act, the Shares must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to such Shares
and the Company is under no obligation to register the Shares (or to file a
“re-offer prospectus”).

(c)    If he or she is deemed an affiliate within the meaning of Rule 144 of the
Act, he or she understands that the exemption from registration under Rule 144
will not be available unless (i) a public trading market then exists for the
Common Stock of the Company, (ii) adequate information concerning the Company is
then available to the public, and (iii) other terms and conditions of Rule 144
or any exemption therefrom are complied with; and that any sale of the Shares
may be made only in limited amounts in accordance with such terms and
conditions.

13.    Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company of any personal data
information related to the Restricted Stock Units awarded under this Agreement,
for legitimate business purposes (including, without limitation, the
administration of the Plan) out of the Participant’s home country and including
to countries with less data protection than the data protection provided by the
Participant’s home country. This authorization/consent is freely given by the
Participant.

14.    Section 409A. Any provisions in this Agreement providing for the payment
of “nonqualified deferred compensation” (as defined in Section 409A of the Code
and the Treasury regulations thereunder) to the Participant are intended to
comply with the requirements of Section 409A of the Code, and this Agreement
shall be interpreted in accordance therewith. Neither party individually or in
combination may accelerate or defer the timing of the payment of any such
nonqualified deferred compensation, except in compliance with Section 409A of
the Code and

 

4



--------------------------------------------------------------------------------

this Agreement, and no amount shall be paid prior to the earliest date on which
it is permitted to be paid under Section 409A of the Code and this Agreement. In
no event whatsoever shall the Company be liable for any additional tax, interest
or penalty that may be imposed on the Participant as a result of Section 409A of
the Code or any damages for failing to comply with Section 409A of the Code.
Whenever a payment under this Agreement may be paid within a specified period,
the actual date of payment within the specified period shall be within the
Company’s sole discretion.

15.    Miscellaneous. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, legal
representatives, successors and assigns.

(a)    This Agreement shall be governed and construed in accordance with the
laws of New York (regardless of the law that might otherwise govern under
applicable New York principles of conflict of laws).

(b)    This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.

(c)    The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

HENRY SCHEIN, INC.              Michael S. Ettinger   Senior Vice President,
Corporate & Legal Affairs and Chief of Staff, Secretary Stanley M. Bergman

 

 

6



--------------------------------------------------------------------------------

Appendix A

This is Appendix A to the Restricted Stock Unit Agreement Pursuant to the Henry
Schein, Inc. 2013 Stock Incentive Plan (As Amended and Restated Effective as of
May 14, 2013) (the “RSU Agreement”). For purposes of Section 3 of the RSU
Agreement, a “Section 409A Change of Control” shall be deemed to have occurred
upon:

(i) an acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Act) of (A) 50% or more of the then outstanding
Shares or (B) 33% or more of the total combined voting power of the then
outstanding voting securities of HSI entitled to vote generally in the election
of directors (the “Outstanding HSI Voting Securities”); excluding, however, the
following: (w) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company,
(x) any acquisition by the Company, (y) any acquisition by an employee benefit
plan (or related trust) sponsored or maintained by the Company or (z) any
acquisition by any corporation pursuant to a reorganization, merger,
consolidation or similar corporate transaction (in each case, a “Corporate
Transaction”), if, pursuant to such Corporate Transaction, the conditions
described in clauses (A), (B) and (C) of paragraph (iii) below are satisfied; or

(ii) within any 12-month period beginning on or after the date of the RSU
Agreement, the individuals who constitute the Board immediately before the
beginning of such period (the Board as of the date hereof shall be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided that for purposes of this Subsection any
individual who becomes a member of the Board subsequent to the date hereof whose
election, or nomination for election by HSI’s stockholders, was approved by a
vote of at least a majority of those individuals who are members of the Board
and who are also members of the Incumbent Board (or deemed to be such pursuant
to this proviso) shall be considered as though such individual were a member of
the Incumbent Board; but, provided further, that any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Act) or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board shall not
be so considered as a member of the Incumbent Board; or

(iii) the consummation of a Corporate Transaction; excluding, however, such a
Corporate Transaction pursuant to which (A) all or substantially all of the
individuals and entities who are the beneficial owners, respectively, of the
outstanding Shares and Outstanding HSI Voting Securities immediately prior to
such Corporate Transaction will beneficially own, directly or indirectly, more
than 60% of, respectively, the outstanding shares of common stock of the
corporation resulting from such Corporate Transaction and the combined voting
power of the outstanding voting securities of such corporation entitled to vote
generally in the election of directors, in substantially the same

 

7



--------------------------------------------------------------------------------

proportions as their ownership, immediately prior to such Corporate Transaction,
of the outstanding Shares and Outstanding HSI Voting Securities, as the case may
be, (B) no Person (other than the Company, any employee benefit plan (or related
trust) of the Company or the corporation resulting from such Corporate
Transaction and any Person beneficially owning, immediately prior to such
Corporate Transaction, directly or indirectly, 33% or more of the outstanding
Shares or Outstanding HSI Voting Securities, as the case may be, will
beneficially own, directly or indirectly, 33% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the then outstanding
securities of such corporation entitled to vote generally in the election of
directors and (C) individuals who were members of the Incumbent Board will
constitute at least a majority of the members of the board of directors of the
corporation resulting from such Corporate Transaction; or

(iv) the sale or other disposition of all or substantially all of the assets of
the Company; excluding, however, such sale or other disposition to a corporation
with respect to which, following such sale or other disposition, (x) more than
60% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors will be then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Common Stock and Outstanding HSI Voting
Securities immediately prior to such sale or other disposition in substantially
the same proportion as their ownership, immediately prior to such sale or other
disposition, of the outstanding Common Stock and Outstanding HSI Voting
Securities, as the case may be, (y) no Person (other than the Company and any
employee benefit plan (or related trust) of the Company or such corporation and
any Person beneficially owning, immediately prior to such sale or other
disposition, directly or indirectly, 33% or more of the outstanding Common Stock
or Outstanding HSI Voting Securities, as the case may be) will beneficially own,
directly or indirectly, 33% or more of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (z) individuals who were members of
the Incumbent Board will constitute at least a majority of the members of the
board of directors of such corporation.

(v) No event set forth herein shall constitute a “Section 409A Change of
Control” unless such event also qualifies as a “change in control event” for
purposes of Treasury Regulation § 1.409A-3(i)(5). Accordingly, the definition of
“Section 409A Change of Control” set forth herein shall be limited, construed
and interpreted in accordance with Section 409A and the regulations issued
thereunder.

 

8



--------------------------------------------------------------------------------

Exhibit A-2

PERFORMANCE-BASED RSU AWARD AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A-2

RESTRICTED STOCK UNIT AGREEMENT

PURSUANT TO THE

HENRY SCHEIN, INC. 2013 STOCK INCENTIVE PLAN

(AS AMENDED AND RESTATED EFFECTIVE AS OF MAY 14, 2013)

THIS AGREEMENT (the “Agreement”) made as of             , 20191 (the “Grant
Date”), by and between Henry Schein, Inc. (the “Company”) and Stanley M. Bergman
(the “Participant”).

W I T N E S S E T H:

WHEREAS, the Company has adopted the Henry Schein, Inc. 2013 Stock Incentive
Plan (As Amended and Restated Effective as of May 14, 2013), as amended from
time to time, a copy of which is on file with the Company’s Corporate Human
Resources Department and is available for Participant to review upon request at
reasonable intervals as determined by the Company (the “Plan”), which is
administered by a Committee appointed by the Company’s Board of Directors (the
“Committee”); and

WHEREAS, pursuant to Section 9 of the Plan, the Committee may grant Restricted
Stock Units to Key Employees under the Plan; and

WHEREAS, the Participant is a Key Employee of the Company.

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.

Grant of Restricted Stock Units.

(a)    Subject to the restrictions and other conditions set forth herein, the
Committee has authorized this grant of [            ] Restricted Stock Units to
the Participant on the Grant Date.

 

2.

Vesting and Payment.

(a)    Except as otherwise provided in this Section 2, the Restricted Stock
Units awarded under this Agreement shall not vest unless and until (i) the
Committee determines and certifies that the performance goals determined by the
Committee in writing by March 31, 2020 (the “Performance Goals”) and
communicated to the Participant have been satisfied with respect to the three
year period beginning on the first day of the fiscal year of the Company
commencing after the Grant Date, and (ii) December 31, 2022. The date on which
both (i) and (ii) have been attained shall be the “Vesting Date”. Except as set
forth in Sections 2(c) and 2(d), if the Performance Goals are not satisfied in
accordance with Section 2(a)(i), the Restricted Stock Units awarded under this
Agreement shall be forfeited. Notwithstanding anything herein to the contrary,
but except as set forth in Sections 2(b), 2(c), 2(d) and 2(e), the Participant
must be employed by the Company or a Subsidiary at the times the Performance
Goals are satisfied and on the Vesting Date.

(b)    Retirement. In the event of the Participant’s Retirement (as defined in
the Amended and Restated Employment Agreement dated as of August 8, 2019,
between the Company and the Participant (the “Employment Agreement”)) prior to
the Vesting Date, a pro-rata portion of the Restricted Stock Units shall vest,
subject to achievement of the Performance Goals to the date of Retirement (such
date referred to herein as a “Pro-rata Vesting Date”). The remaining Restricted
Stock Units (i.e., any Restricted Stock Units that are not vested on the
Pro-Rata Vesting Date) shall continue to vest in accordance with Section 2(a)
following the Participant’s Retirement, subject to the Participant’s compliance
with the restrictive covenants set forth in Section 6 of the Employment
Agreement through the Vesting Date. If the Participant breaches such restrictive
covenants prior to the Vesting Date, the remaining Restricted Stock Units shall
be forfeited.    Further, the remaining Restricted Stock Units shall be
forfeited if the Performance Goals described in Section 2(a)(i) are not achieved
by December 31, 2022.

 

1 

To be granted automatically, without further action of the Compensation
Committee, on the first business day immediately following the twentieth (20th)
trading day after August 8, 2019, subject in all cases to the Participant’s
continued employment through the actual grant date of the RSU Award.

 

1



--------------------------------------------------------------------------------

(c)    Death or Disability. In the event of the Participant’s death (prior to a
Termination of Employment or following Retirement as described in Section 2(b)
or a Termination of Employment as described in Section 2(e)) or Disability
(prior to a Termination of Employment), the Restricted Stock Units shall become
fully vested at target level on such death or Disability, without regard to
achievement of the Performance Goals described in Section 2(a)(i). For purposes
of this Agreement, “Disability” means that the Participant is disabled within
the meaning of Section 409A(a)(2)(C)(i) or (ii) of the Code.

(d)    Change of Control. In the event of the Participant’s Termination of
Employment for any reason, other than for Cause (as defined in the Employment
Agreement), within the two year period following a Change of Control, the
Restricted Stock Units shall become fully vested at target level upon the
Participant’s Termination of Employment (the “Change of Control Vesting Date”),
without regard to achievement of the Performance Goals described in
Section 2(a)(i). For purposes of this Agreement, a “Change of Control” shall
mean the occurrence of a Section 409A Change of Control (as defined in
Section 3). In the event of a Change of Control occurring on or after the
Participant’s Retirement or Termination of Employment without Cause or for Good
Reason, and on or before December 31, 2022, the remaining Restricted Stock Units
(i.e., any Restricted Stock Units that are not vested on the applicable Pro Rata
Vesting Date) shall become fully vested at target level upon the Change of
Control, without regard to achievement of the Performance Goals described in
Section 2(a)(i)

(e)    Termination of Employment without Cause or for Good Reason. In the event
the Participant’s employment is terminated by the Company without Cause or by
the Participant for Good Reason (as such terms are defined on the Employment
Agreement), a pro-rata portion of the Restricted Stock Units shall vest, subject
to achievement of the Performance Goals to the date of Termination of Employment
(such date referred to herein as a “Pro-rata Vesting Date”). The remaining
Restricted Stock Units (i.e., any Restricted Stock Units that are not vested on
the Pro-Rata Vesting Date) shall continue to vest in accordance with
Section 2(a) following the Participant’s Termination of Employment. The
remaining Restricted Stock Units shall be forfeited if the Performance Goals
described in Section 2(a)(i) are not achieved by December 31, 2022.

(f)    Payment. The Participant shall be entitled to receive one share of Common
Stock with respect to one vested Restricted Stock Unit. The Participant shall be
paid one share of Common Stock with respect to each vested Restricted Stock Unit
within thirty (30) days of the Vesting Date; except that:

(i)    in the event of the Participant’s death, the Participant’s estate shall
be paid within thirty (30) days of the Participant’s death;

(ii)    in the event of the Participant’s Disability, the Participant shall be
paid within thirty (30) days of Disability;

 

2



--------------------------------------------------------------------------------

(iii)    in the event of a Change of Control Vesting Date, the Participant shall
be paid within thirty (30) days of the Change of Control Vesting Date, subject
to a six month delay following the Participant’s Termination of Employment to
the extent required by Section 409A of the Code;

(iv)    in the event of the Participant’s Retirement, the Participant shall be
paid (A) with respect to the pro-rata portion of Restricted Stock Units vested
on his Retirement, within thirty (30) days of the Pro-rata Vesting Date, subject
to a six month delay following the Participant’s Retirement to the extent
required by Section 409A of the Code, and (B) with respect to the remaining
Restricted Stock Units, subject to compliance with Section 2(b), within thirty
(30) days of the earlier of the Vesting Date or a Change of Control;

(v)    in the event of the Participant’s Termination of Employment without Cause
or Termination of Employment for Good Reason (whether occurring on, before or
after a Change of Control), the Participant shall be paid (A) with respect to
the pro-rata portion of Restricted Stock Units vested on his date of Termination
of Employment, with thirty (30) days of the Pro-rata Vesting Date, subject to a
six month delay following the Participant’s Termination of Employment to the
extent required by Section 409A of the Code, and (B) with respect to the
remaining Restricted Stock Units, within thirty (30) days of the earlier of the
Vesting Date or a Change of Control;

(vi)    in the event of non-renewal of the Employment Agreement, the Participant
shall be paid within thirty (30) days of the Vesting Date.

3.    Change of Control Definition. For purposes of this Agreement, a
“Section 409A Change of Control” shall have the meaning set forth in Appendix A,
attached hereto; provided, that, no event shall constitute a “Change of Control”
for purposes of this Agreement unless such event also qualifies as a “change in
control event” for purposes of Treasury Regulation § 1.409A-3(i)(5).

4.    Termination. Except as otherwise provided in Sections 2(b), 2(c), 2(d) and
2(e), all unvested Restricted Stock Units will be forfeited on the Participant’s
Termination of Employment.

5.    Dividend Equivalents. Cash dividends on Shares shall be credited to a
dividend book entry account on behalf of the Participant with respect to each
Restricted Stock Unit granted to the Participant, provided that such cash
dividends shall not be deemed to be reinvested in Shares and will be held
uninvested and without interest. The Participant’s right to receive any such
cash dividends shall vest if and when the related Restricted Stock Unit vests,
and such cash dividends shall be paid in cash to the Participant if and when the
related Restricted Stock Unit is paid to the Participant. Stock dividends on
Shares shall be credited to a dividend book entry account on behalf of the
Participant with respect to each Restricted Stock Unit granted to the
Participant. The Participant’s right to receive any such stock dividends shall
vest if and when the related Restricted Stock Unit vests, and such stock
dividends shall be paid in stock to the Participant if and when the related
Restricted Stock Unit is paid to the Participant.

6.    Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to any Shares covered by any Restricted Stock Unit
unless and until the Participant has become the holder of record of the Shares,
and no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of any such Shares, except as otherwise
specifically provided for in this Agreement or the Plan.

7.    Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. Capitalized
terms in this Agreement that are not otherwise defined shall have the same
meaning as set forth in the Plan. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. This Agreement contains the entire understanding of the parties
with respect to the subject matter hereof and supersedes any prior agreements
between the Company and the Participant with respect to the subject matter
hereof.

 

3



--------------------------------------------------------------------------------

8.    Amendment. The Board or the Committee may amend, suspend or terminate this
Agreement subject to the terms of the Plan. Except as otherwise provided in the
Plan, no modification or waiver of any of the provisions of this Agreement shall
be effective unless in writing and signed by the party against whom it is sought
to be enforced.

9.    Notices. Any notice or communication given hereunder shall be in writing
and shall be deemed to have been duly given when delivered in person, or by
regular United States mail, first class and prepaid, to the appropriate party at
the address set forth below (or such other address as the party shall from time
to time specify):

If to the Company, to:

Henry Schein, Inc.

135 Duryea Road

Melville, New York 11747

Attention: General Counsel

If to the Participant, to the address on file with the Company.

10.    No Obligation to Continue Employment. This Agreement is not an agreement
of employment. This Agreement does not guarantee that the Company or its
Subsidiaries will employ or retain, or to continue to, employ or retain the
Participant during the entire, or any portion of the, term of this Agreement,
including but not limited to any period during which the Restricted Stock Unit
is outstanding, nor does it modify in any respect the Company or its
Subsidiary’s right to terminate the Participant’s employment or modify the
Participant’s compensation, except to the extent provided in the Participant’s
Employment Agreement.

11.    Legend. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing Shares issued pursuant to this Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing Shares acquired pursuant to this
Agreement in the possession of the Participant in order to carry out the
provisions of this Section 11.

12.    Securities Representations. The grant of the Restricted Stock Units and
issuance of Shares upon vesting of the Restricted Stock Units shall be subject
to, and in compliance with, all applicable requirements of federal, state or
foreign securities law. No Shares may be issued hereunder if the issuance of
such Shares would constitute a violation of any applicable federal, state or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Shares may then be listed. As a
condition to the settlement of the Restricted Stock Units, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate to evidence compliance with any applicable law or regulation.

The Shares are being issued to the Participant and this Agreement is being made
by the Company in reliance upon the following express representations and
warranties of the Participant. The Participant acknowledges, represents and
warrants that:

(a)    He or she has been advised that he or she may be an “affiliate” within
the meaning of Rule 144 under the Securities Act of 1933, as amended (the “Act”)
and in this connection the Company is relying in part on his or her
representations set forth in this section.

(b)    If he or she is deemed an affiliate within the meaning of Rule 144 of the
Act, the Shares must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to such Shares
and the Company is under no obligation to register the Shares (or to file a
“re-offer prospectus”).

(c)    If he or she is deemed an affiliate within the meaning of Rule 144 of the
Act, he or she understands that the exemption from registration under Rule 144
will not be available unless (i) a public trading market then exists for the
Common Stock of the Company, (ii) adequate information concerning the Company is
then available to the public, and (iii) other terms and conditions of Rule 144
or any exemption therefrom are complied with; and that any sale of the Shares
may be made only in limited amounts in accordance with such terms and
conditions.

 

4



--------------------------------------------------------------------------------

13.    Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company of any personal data
information related to the Restricted Stock Units awarded under this Agreement,
for legitimate business purposes (including, without limitation, the
administration of the Plan) out of the Participant’s home country and including
to countries with less data protection than the data protection provided by the
Participant’s home country. This authorization/consent is freely given by the
Participant.

14.    Section 409A. Any provisions in this Agreement providing for the payment
of “nonqualified deferred compensation” (as defined in Section 409A of the Code
and the Treasury regulations thereunder) to the Participant are intended to
comply with the requirements of Section 409A of the Code, and this Agreement
shall be interpreted in accordance therewith. Neither party individually or in
combination may accelerate or defer the timing of the payment of any such
nonqualified deferred compensation, except in compliance with Section 409A of
the Code and this Agreement, and no amount shall be paid prior to the earliest
date on which it is permitted to be paid under Section 409A of the Code and this
Agreement. In no event whatsoever shall the Company be liable for any additional
tax, interest or penalty that may be imposed on the Participant as a result of
Section 409A of the Code or any damages for failing to comply with Section 409A
of the Code. Whenever a payment under this Agreement may be paid within a
specified period, the actual date of payment within the specified period shall
be within the Company’s sole discretion.

15.    Miscellaneous. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, legal
representatives, successors and assigns.

(a)    This Agreement shall be governed and construed in accordance with the
laws of New York (regardless of the law that might otherwise govern under
applicable New York principles of conflict of laws).

 

5



--------------------------------------------------------------------------------

(b)    This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.

(c)    The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

HENRY SCHEIN, INC. Michael S. Ettinger Senior Vice President, Corporate & Legal
Affairs and Chief of Staff, Secretary Stanley M. Bergman

 

 

6



--------------------------------------------------------------------------------

Appendix A

This is Appendix A to the Restricted Stock Unit Agreement Pursuant to the Henry
Schein, Inc. 2013 Stock Incentive Plan (As Amended and Restated Effective as of
May 14, 2013) (the “RSU Agreement”). For purposes of Section 3 of the RSU
Agreement, a “Section 409A Change of Control” shall be deemed to have occurred
upon:

(i) an acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Act) of (A) 50% or more of the then outstanding
Shares or (B) 33% or more of the total combined voting power of the then
outstanding voting securities of HSI entitled to vote generally in the election
of directors (the “Outstanding HSI Voting Securities”); excluding, however, the
following: (w) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company,
(x) any acquisition by the Company, (y) any acquisition by an employee benefit
plan (or related trust) sponsored or maintained by the Company or (z) any
acquisition by any corporation pursuant to a reorganization, merger,
consolidation or similar corporate transaction (in each case, a “Corporate
Transaction”), if, pursuant to such Corporate Transaction, the conditions
described in clauses (A), (B) and (C) of paragraph (iii) below are satisfied; or

(ii) within any 12-month period beginning on or after the date of the RSU
Agreement, the individuals who constitute the Board immediately before the
beginning of such period (the Board as of the date hereof shall be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided that for purposes of this Subsection any
individual who becomes a member of the Board subsequent to the date hereof whose
election, or nomination for election by HSI’s stockholders, was approved by a
vote of at least a majority of those individuals who are members of the Board
and who are also members of the Incumbent Board (or deemed to be such pursuant
to this proviso) shall be considered as though such individual were a member of
the Incumbent Board; but, provided further, that any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Act) or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board shall not
be so considered as a member of the Incumbent Board; or

(iii) the consummation of a Corporate Transaction; excluding, however, such a
Corporate Transaction pursuant to which (A) all or substantially all of the
individuals and entities who are the beneficial owners, respectively, of the
outstanding Shares and Outstanding HSI Voting Securities immediately prior to
such Corporate Transaction will beneficially own, directly or indirectly, more
than 60% of, respectively, the outstanding shares of common stock of the
corporation resulting from such Corporate Transaction and the combined voting
power of the outstanding voting

 

7



--------------------------------------------------------------------------------

securities of such corporation entitled to vote generally in the election of
directors, in substantially the same proportions as their ownership, immediately
prior to such Corporate Transaction, of the outstanding Shares and Outstanding
HSI Voting Securities, as the case may be, (B) no Person (other than the
Company, any employee benefit plan (or related trust) of the Company or the
corporation resulting from such Corporate Transaction and any Person
beneficially owning, immediately prior to such Corporate Transaction, directly
or indirectly, 33% or more of the outstanding Shares or Outstanding HSI Voting
Securities, as the case may be, will beneficially own, directly or indirectly,
33% or more of, respectively, the outstanding shares of common stock of the
corporation resulting from such Corporate Transaction or the combined voting
power of the then outstanding securities of such corporation entitled to vote
generally in the election of directors and (C) individuals who were members of
the Incumbent Board will constitute at least a majority of the members of the
board of directors of the corporation resulting from such Corporate Transaction;
or

(iv) the sale or other disposition of all or substantially all of the assets of
the Company; excluding, however, such sale or other disposition to a corporation
with respect to which, following such sale or other disposition, (x) more than
60% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors will be then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Common Stock and Outstanding HSI Voting
Securities immediately prior to such sale or other disposition in substantially
the same proportion as their ownership, immediately prior to such sale or other
disposition, of the outstanding Common Stock and Outstanding HSI Voting
Securities, as the case may be, (y) no Person (other than the Company and any
employee benefit plan (or related trust) of the Company or such corporation and
any Person beneficially owning, immediately prior to such sale or other
disposition, directly or indirectly, 33% or more of the outstanding Common Stock
or Outstanding HSI Voting Securities, as the case may be) will beneficially own,
directly or indirectly, 33% or more of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (z) individuals who were members of
the Incumbent Board will constitute at least a majority of the members of the
board of directors of such corporation.

(v) No event set forth herein shall constitute a “Section 409A Change of
Control” unless such event also qualifies as a “change in control event” for
purposes of Treasury Regulation § 1.409A-3(i)(5). Accordingly, the definition of
“Section 409A Change of Control” set forth herein shall be limited, construed
and interpreted in accordance with Section 409A and the regulations issued
thereunder.

 

8



--------------------------------------------------------------------------------

Exhibit B

FORM OF GENERAL RELEASE



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE1

1. RELEASE AND WAIVER

(a) Claims Released: In return for the severance and/or other benefits that I
will receive pursuant to my Amended and Restated Employment Agreement, by and
between me and the Henry Schein, Inc. (“HSI” or the “Company”), dated effective
as of August 8, 2019 (the “Employment Agreement”), I agree to completely and
irrevocably release all claims, obligations, causes of action and demands which
I have or ever had, from the beginning of time to the date I sign this release
of claims (the “Release”, “General Release”, or “Agreement”) against the
Company, its parents, subsidiaries, divisions, joint ventures, partnerships
and/or affiliated entities, their predecessors, successors and assigns, and all
of their present and/or former officers, directors, managers, supervisors,
employees, shareholders, agents, representatives, and employee benefit or
pension plans or funds (and the trustees, administrators, fiduciaries and
insurers of such programs) (collectively, the “Released Parties”) relating to my
employment with, or termination of employment from, the Company and its
subsidiaries. I agree that any person acting by, through or under me, such as my
spouse, heirs, executors, representatives and assigns, are also bound by my
release of claims.

I understand that I am releasing the Released Parties from any and all claims
and potential claims to the extent they may be legally waived by private
agreement, including but not limited to: (i) any claims under Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1866, the Civil Rights Act of
1991, the Americans With Disabilities Act, the Age Discrimination in Employment
Act of 1967, the Equal Pay Act, the Family Medical Leave Act, the National Labor
Relations Act, the Pregnancy Discrimination Act, the Employee Retirement Income
Security Act of 1974, Sections 503 and 504 of the Rehabilitation Act of 1973,
the Worker Adjustment Retraining and Notification Act, the Immigration Reform
and Control Act, the Genetic Information Non-Discrimination Act, the Sarbanes
Oxley Act of 2002, the Dodd-Frank Wall Street Reform and Consumer Protection Act
of 2010, all as amended; (ii) any claims under any State or Municipal Human
Rights Laws, labor laws and/or discrimination laws, and all other federal, state
and local discrimination, labor or employment laws, regulations or orders;
(iii) any other claims relating to or arising out of my employment, the terms
and conditions of my employment and/or the termination of my employment,
including but not limited to statutory claims and claims in common law or in
equity, including, without limitation, claims for discrimination, retaliation,
harassment, whistle-blowing, breach of contract or of policy or practice,
constructive discharge, wrongful discharge, detrimental reliance, negligence,
emotional distress, and all torts,

  

 

1 

Release should be revised to reflect (i) changes in law or interpretations or as
otherwise necessary to assure enforceability or tax effectiveness, and/or (ii)
45 day period in lieu of 21 day period and OWBPA disclosure (i.e., in the event
Bergman’s termination occurs at the same time as other terminations), if
applicable.

 

Stanley Bergman    Page - 1 - of 12



--------------------------------------------------------------------------------

including any intentional torts, such as defamation; (iv) any claims subject to
federal, state and local occupational safety and health laws and regulations;
(v) any claims under any other federal, state or local Constitution, statute,
regulation, or agreement or duty; (vi) any claims concerning or based on the
adequacy of my compensation or remuneration, including incentive payments, or
claims for benefits, including but not limited to claims under the Fair Labor
Standards Act, to the extent such claims are waivable; and (vii) any claims for
damages or relief of any kind, including but not limited to front pay, back pay,
damages for pain and suffering, compensatory or punitive damages, injunctive or
declaratory relief, any claims for attorneys’ fees, costs, disbursements and/or
the like, or for equitable relief and reinstatement.

I also waive and release any right to become, and promise not to consent to
become, a member of any class or collective action in a case in which claims are
asserted against the Released Parties that are related in any way to my
employment or the termination of my employment with the Company. If, without my
prior knowledge and consent, I am made a member of a class in any such legal
proceeding or arbitration, I agree to opt out of the class at the first
opportunity.

(b) Unknown Claims: I understand that I am releasing all claims, whether or not
they are known to me at the time I sign this Release.

(c) Claims Not Waived: This Release does not apply to any claims or rights
(i) that may arise after the date that I signed this release, (ii) for the
consideration for (including the severance payments due under the Employment
Agreement) or breach of this Release, (iii) for reimbursement of business
expenses incurred on behalf of the Company under the Company’s expense
reimbursement policies, (iv) for vested rights I may have under the Company’s
ERISA-covered employee benefit plans (or any other employee benefit or deferred
compensation plans) on the date I sign this Release, in each case, in accordance
with the terms and conditions of the applicable plans, (v) to be indemnified or
advanced fees and costs for claims related to my acts or omissions as an officer
or director to the maximum extent permitted by law and the Company’s controlling
documents, including, but not limited to, under the Indemnification Agreement
that I executed, dated as of November 4, 2015, and to be covered under the
applicable directors’ and officers’ liability insurance plans or policies of the
Company or its subsidiaries related to my acts or omissions as an officer or
director, in each case, in accordance with the terms and conditions of the
applicable documents, plans, and/or policies, (vi) any claims that controlling
law clearly states may not be released by private settlement, such as, but not
limited to, claims for Worker’s Compensation benefits for job-related illness or
injury or for unemployment compensation, (vii) in respect of my outstanding
equity awards, which shall remain subject to and be treated in accordance with
the terms of the award agreement(s) and governing plan document(s) applicable to
such awards, (viii) in respect of my rights as a shareholder of the Company
and/or (ix) to challenge the validity of this General Release under the Older
Workers Benefit Protection Act (OWBPA).

 

Stanley Bergman    Page - 2 - of 12



--------------------------------------------------------------------------------

I also understand that nothing in this Agreement, including but not limited to
the provisions regarding the release and waiver of claims in Section 1, the “no
claims” provisions of Section 4, the cooperation provisions in Section 5, the
confidentiality/non-solicitation provisions in Section 6, or the
non-disparagement provisions in Section 8, prevents me from filing a charge or
complaint with, cooperating with or providing information to, or voluntarily
participating in an investigation or proceeding conducted by, the Equal
Employment Opportunity Commission (EEOC), the National Labor Relations Board
(NLRB), the U.S. Department of Labor (DOL), Securities and Exchange Commission
(SEC), the Occupational Safety and Health Administration (OSHA), or any other
federal, state or local agency or entity charged with the enforcement of any
laws, any self-regulatory body or any law enforcement authority (a “Government
Entity”), including providing documents or other information, from testifying
truthfully in the course of any administrative, legal or arbitration proceeding,
reporting possible violations of federal and/or state law or regulations,
including possible securities law violations to any Government Entity or making
any other disclosures that are protected under the whistleblower provisions of
any federal and/or state whistleblower programs. However, by signing this
General Release I am waiving my right to individual relief based on claims
asserted in such a charge or complaint, regardless of whether I or another party
has filed it, to the extent allowed by law, and agree that the severance I will
receive as provided in this Agreement fully and completely satisfies any and all
such claims, except for any right that I may have to receive a payment from a
government agency (and not the Company) for information provided to the
government agency. Additionally, I acknowledge and understand that under the
Federal Defend Trade Secrets Act of 2016, I will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made: (i)(A) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney, and
(B) solely for the purpose of reporting or investigating a suspected violation
of law; (ii) to my attorney in relation to a lawsuit for retaliation against me
for reporting a suspected violation of law; or (iii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.

I also understand that nothing in this Agreement, including the sections listed
above, shall be interpreted or enforced in a manner that would interfere with my
rights under the National Labor Relations Act, if any, to engage in protected
concerted activity with other employees.

 

Stanley Bergman    Page - 3 - of 12



--------------------------------------------------------------------------------

2. SEVERANCE

In return for my (i) remaining employed by the Company until the last day my
services are required (my “Termination Date”) – [●], (ii) signing this Release
no earlier than my Termination Date, (iii) not revoking this Release,
(iv) complying in all respects with the terms and conditions of this Release
and/or the Employment Agreement restricting competition, and prohibiting
solicitation of employees and/or customers, (v) complying in all respects with
the terms and conditions of this Release and/or the Employment Agreement
concerning the nondisclosure of confidential and/or proprietary information, and
(vi) observing all other terms and conditions of this Agreement and/or the
Employment Agreement in all material respects, the Company will provide me with
those payment and benefits set forth in Sections [●]2 of the Employment
Agreement, subject to the terms and conditions set forth in the Employment
Agreement, all regular and customary payroll deductions, and Sections 9 and
12(i) of this Release. I understand that whether I sign this Agreement or not, I
must return all Company property, including mobile devices, keys, identity
cards, and Company files and records in whatever form; and any payment to me
under this Section is contingent on my doing so other than with respect to
immaterial failures to do so. In order for me to be deemed in violation of
(i) subclauses (v) or (vi) of the first sentence of this Section 2, or (ii) the
immediately preceding sentence, the Company must provide me with written notice
of the facts and circumstances alleged to constitute such violation and not less
than 30 days to cure such violation, in each case, if and to the extent such
violation is curable (such notice and opportunity to cure, the “Cure Right”).
Notwithstanding the foregoing, I may retain my contacts, calendars and personal
correspondence and any information reasonably needed for my personal tax return
preparation purposes, in each case, to the extent such contacts, calendars,
correspondence and/or information does not contain Confidential Information (as
defined below).

3. REVOCATION

I understand that if I sign this Release, I can change my mind and revoke it
within seven (7) days after signing it by sending a written revocation notice to
the Senior Vice President, Global Human Resources and Financial Operations,
Henry Schein, Inc. (“SVP, HR”), 135 Duryea Road, Melville, NY 11747. I
understand that the Release and waiver set forth above will not be effective
until after this seven-day period has expired (the “Revocation Period”) and the
Company has also signed this Agreement, and I will receive no benefits before
the Agreement becomes effective.

 

2 

Employment Agreement section references will depend on type and timing of
termination of employment.

 

Stanley Bergman    Page - 4 - of 12



--------------------------------------------------------------------------------

To be effective, (a) the notice of revocation must be received by SVP, HR no
later than the seventh day after I have signed the Agreement, or else (b) SVP,
HR must be notified by e-mail ([●]3) or facsimile ([●]3) by seventh calendar day
after I have signed the Agreement, that I am revoking this Agreement. If any of
those days should fall on a weekend or a legal holiday, then the required
communication must be received no later than the first business day after the
weekend or holiday.

4. NO CLAIMS AGAINST THE COMPANY

Except as provided in Section 1(c) above, I promise that I will not pursue any
claim that I have settled by this Release. If I break this promise, I agree to
pay all of the Company’s costs and expenses (including reasonable attorneys’
fees) related to the defense of any claims. This paragraph does not apply to
claims that I may have under the Age Discrimination in Employment Act of 1967
(“ADEA”). Such claims are covered by the next paragraph.

Although I am releasing claims that I may have under the ADEA, I understand that
I may challenge the knowing and voluntary nature of this Release under the Older
Workers Benefit Protection Act (“OWBPA”) and the ADEA. I understand, however,
that if I pursue a claim against the Company under the OWBPA and/or the ADEA, a
court has the discretion to determine whether the Company is entitled to
restitution, recoupment, or set off (meaning “reduction”) against a monetary
award obtained by me in the court proceeding. A reduction never can exceed the
amount I recover, or the severance I received for signing this General Release,
whichever is less. I also recognize that the Company may be entitled to recover
costs and attorneys’ fees incurred by the Company as specifically authorized
under applicable law.

I further understand that nothing in this Release prevents me from filing a
charge or complaint with or from participating in an investigation or proceeding
conducted by the Equal Employment Opportunity Commission (EEOC), National Labor
Relations Board (NLRB), the U.S. Department of Labor, or any other federal,
state or local agency charged with the enforcement of any laws, although by
signing this General Release I am waiving my right to individual relief based on
claims asserted in such a charge or complaint, whether filed by me or any other
person or group.

5. COOPERATION; RESIGNATION

Except as provided in Section 1(c), I agree, after my Termination Date, to
reasonably cooperate with the Company in providing and discussing facts
pertaining to matters which occurred during my employment (for example, in
connection with lawsuits or governmental investigations) and I agree to make
myself reasonably available for interviews without the necessity for a subpoena
by

 

3 

Insert correct information prior to providing this Agreement to Bergman.

 

Stanley Bergman    Page - 5 - of 12



--------------------------------------------------------------------------------

the Company, provided, that any such cooperation shall be subject to my
reasonable business and personal commitments at such time. The Company shall
promptly reimburse me for any reasonable expenses incurred in connection with
such cooperation (including reasonable legal fees and expenses incurred if the
Company and I reasonably agree that separate counsel is appropriate because the
Company’s counsel cannot represent me due to a conflict of interests) with
travel expenses reimbursed commensurate with the Company’s current practice,
subject to the Company’s executive travel policy in effect as of the effective
date of the Employment Agreement. I acknowledge and agree that I continue to be
bound by all obligations regarding the preservation of documents contained in
all litigation hold notices issued to me by the Company. On and after my
Termination Date, I shall be deemed to have resigned from all titles, positions
and appointments that I hold with the Company, whether as an officer, director,
employee, consultant, trustee, committee member, agent or otherwise and I agree
to promptly execute such documents as the Company, in its sole discretion, shall
reasonably deem necessary to effect such resignation.

6. CONFIDENTIALITY/NON-SOLICITATION/NON-COMPETITION

(a) Except as provided in Section 1(c), I agree that I continue to be bound by
any and all obligations concerning the nondisclosure of confidential and/or
proprietary information, restricting competition with the Company, prohibiting
solicitation of employees and/or customers, and/or assigning intellectual
property contained in any agreements I have entered into with the Company or in
any of the Company’s Personnel Manuals or Policy Statements that were applicable
to me or as required by applicable law, including, but not limited to, the
obligations set forth in the Employment Agreement. I specifically agree to
comply with the provisions concerning Sensitive and Confidential Information set
forth in the Company’s Worldwide Business Standards, which shall continue to
apply following the date hereof, and not to disclose or utilize or utilize on
behalf of any third party, the Company’s confidential and/or proprietary
information.

(b) Without limiting or modifying my promises in the previous paragraph, I agree
that I have a continuing obligation not to disclose any confidential and/or
proprietary information acquired or developed during my employment with the
Company (sometimes referred to herein as “Confidential Information”). Generally,
any information which has not been announced in mailings, published in magazines
or newspapers, or made public in some other way is considered confidential.
Certain other information is also considered confidential. Although the
following list is not exhaustive, it highlights some examples of the types of
information that must not be disclosed: operating and strategic plans; internal
client lists; pricing policies; financial data such as sales volumes, profit
margins, price quotations, sales costs, nonpublic sales volumes, market studies;
marketing plans; new or existing processes or product development; regulatory
information and communications; acquisition or joint ventures involving
technology, software or other matters; potential transactions; internal company
telephone lists and address books; and information concerning new services or
potential new services.

 

Stanley Bergman    Page - 6 - of 12



--------------------------------------------------------------------------------

(c) Notwithstanding anything contained in this Release to the contrary, I may
disclose confidential and/or proprietary information: (i) if required to do so
by law or a court; (ii) in good faith solely to the minimum extent directly
related to and (A) reasonably necessary to implement this Release or to enforce
the Release or any of its terms, or (B) in connection with any litigation
between the Company or any of its affiliates and me, provided that, in each
case, I shall take all actions necessary to ensure that such disclosure shall be
made under seal; (iii) to a government agency, as allowed by paragraph 1(c) of
this Release and (iv) to my attorneys, accountants and/or tax advisors in order
to obtain professional advice within the scope of their representation, provided
that they shall first agree to keep such information confidential.

(d) In addition, I am not permitted to disclose any legally privileged
information (whether oral, written, or in other tangible form), such as
communications subject to the Attorney-Client privilege or Attorney-Work Product
Doctrine and I will not do so.

(e) I further agree that the restrictive covenant provisions set forth in
Section 6 of the Employment Agreement shall remain in full force and effect and
shall continue to apply following the date hereof.

7. RETURN OF COMPANY PROPERTY

By signing below, I represent that, except as permitted by Section 1(c), I have
(i) returned to the Company any and all Confidential Information and all other
materials, documents or property belonging to the Company or any of its
affiliated entities, including without limitation, files, documents, lists,
pricing policies, financial and other data such as sales volumes, profit
margins, price quotations, sales costs, market studies, client lists, marketing
plans, new or existing processes or product development, regulatory information
and communications, acquisition or joint ventures involving technology, software
or other matters, information concerning new services or potential new services,
records, manuals, reports, software and hardware, laptops, printers, computers,
cell phone, blackberry, keys, equipment, identification cards, access card,
credit cards, mailing lists, rolodexes, personnel information, electronic
information and files, computer print-outs, and computer disks and tapes,
(ii) not retained any copies of any Confidential Information and/or any other
materials, documents, data or property belonging to the Company or any of its
affiliated entities, and (iii) permanently deleted all Confidential Information
from my home and/or personal computer drives and from any other personal
electronic, digital or magnetic storage devices. Notwithstanding the foregoing,
I may retain my contacts, calendars and personal correspondence and any
information reasonably needed for my personal tax return preparation purposes,
in each case, to the extent such contacts, calendars, correspondence and/or
information does not contain Confidential Information.

 

Stanley Bergman    Page - 7 - of 12



--------------------------------------------------------------------------------

8. NON-DISPARAGEMENT

Except as otherwise permitted in Section1(c), I agree that I shall not make,
directly or indirectly, to any person or entity including, but not limited to,
present or former employees of the Company and/or the press, any disparaging
oral or written statements about the Company or its affiliates or their
employees or directors, their products or services or customers, or my
employment with or separation from employment with the Company, or intentionally
do anything which damages the Company, its affiliates, and/or their services,
reputation, financial status, or business relationship orally, in writing, or on
any social networking sites, including but not limited to Facebook, Instagram,
and LinkedIn; to any microblogging sites, including but not limited to Twitter;
to any personal website or blog; video sharing or hosting websites, including
but not limited to YouTube; and from e-mailing to any distribution list or
list-serve to which I may subscribe, or which I maintain or moderate. The
Company shall instruct its directors and officers not to make, directly or
indirectly, any disparaging statements about me orally, in writing, or on any
social networking sites. This paragraph shall not prevent me from testifying
truthfully under oath pursuant to a valid and enforceable subpoena, court order
and/or similar process from a judicial, arbitral, administrative or regulatory
body of competent jurisdiction or in the case of a litigation or arbitration
between the Company or any of its affiliates and me (provided that my statements
shall be made in good faith and solely to the minimum extent directly related to
and reasonably necessary in connection with such litigation or arbitration, and
I shall take all actions necessary to ensure that such statements shall be made
under seal), or from filing a charge or voluntarily participating in a
government investigation as provided in paragraph 1(c). Nothing in this
paragraph or elsewhere in this Agreement shall prevent me from exercising any
rights I may have under the National Labor Relations Act to disclose or comment
upon my terms and conditions of employment.

9. BREACH OF AGREEMENT

I acknowledge that the Company would be irreparably injured by a violation by me
of paragraphs 5, 6, 7 and/or 8. I agree that in the event of any such breach or
threatened breach, the Company shall, in addition to any other remedies
available to it, be entitled to seek a temporary restraining order and/or
preliminary and/or permanent injunction, or other equivalent relief, restraining
me from any actual or threatened breach of paragraphs 5, 6, 7 and/or 8. Nothing
in this Release shall limit or prevent the Company from also pursuing any other
or additional remedies it may have for breach of this and/or any other agreement
I may have signed, including without limitation, return of all or partial
severance payments in the event that I materially breach this Agreement or the
Employment Agreement. For purposes of this Section 9, the Company and I hereby
agree and acknowledge

 

Stanley Bergman    Page - 8 - of 12



--------------------------------------------------------------------------------

that (i) any breach of any terms and conditions of this Release and/or the
Employment Agreement restricting competition, or prohibiting solicitation of
employees and/or customers shall be deemed to be a material breach and shall not
be subject to a Cure Right, (ii) any breach of any terms and conditions of this
Release and/or the Employment Agreement concerning the nondisclosure of
confidential and/or proprietary information shall be deemed to be a material
breach, but, to the extent curable, shall be subject to a Cure Right, and
(iii) any breach of any of the other terms and conditions of this Release and/or
the Employment Agreement, to the extent curable, shall be subject to a Cure
Right.

10. VOLUNTARY AGREEMENT: ADVICE OF COUNSEL: 21 DAY PERIOD

I acknowledge that:

(a)    I have read this entire document, and I fully understand it. I understand
its legal and binding effect, and, except as otherwise provided in paragraph
1(c) of this Agreement, by signing it I give up certain rights, including my
right to pursue any claims I had, have or may have had, whether known or
unknown, against the Released Parties. I am acting voluntarily and of my own
free will in signing this Release.

(b)    The benefits HSI is providing me in return for signing this Release are
in addition to anything of value to which I already am entitled. Specifically, I
acknowledge that I am not otherwise entitled to severance or other benefits,
whether set forth in Sections [●] of the Employment Agreement or otherwise.

(c)    I have had the opportunity to seek, and I was and am advised in writing
to seek, legal counsel prior to signing this Release.

(d)     The benefits which the Company is agreeing to provide me under this
Release are sufficient consideration for my undertakings in this Release,
including but not limited to the release of claims in Section 1, the cooperation
provisions in Section 5, the confidentiality provisions in Section 6, and the
non-disparagement provisions in Section 8.

(e)    I have been given at least 21 days to consider the terms of this Release
before signing it. If I have signed this Release before the full 21 days
expired, I knowingly and voluntarily waive the remainder of the 21-days to
consider whether to sign this Release. The Company has not threatened me or
promised me any benefit to induce me to sign this release before the end of the
full 21-day period.

(f)    I agree with the Company that changes to this Release, whether material
or immaterial, do not restart the running of the 21-day consideration period.

 

Stanley Bergman    Page - 9 - of 12



--------------------------------------------------------------------------------

(g)    I understand that this Release will be void and the Company shall have no
obligation to provide me severance benefits if I sign this Release prior to my
Termination Date, and I agree to that condition. I also understand that this
Release will be void if I do not sign it within the 21 day period stated above,
or if I revoke it.

(h)    This Release shall not be construed to be an admission by the Released
Parties of any liability or wrongdoing or a violation of any statute,
regulation, duty, law, contract, right or order. The Released Parties disclaim
any liability to me or any other person for any alleged violation of any
statute, regulation, duty, law, contract or order.

(j)    I have (i) received all compensation due me as a result of services
performed for the Company; (ii) reported to the Company any and all work-related
injuries incurred by me during my employment by the Company; and (iii) been
properly provided any leave of absence because of my or a family member’s health
condition or military service and have not been subjected to any improper
treatment, conduct or actions due to a request for or taking such leave. I am
not aware of any uncured ethical or compliance issues involving the Company or
any of its employees, and have not reported any such issues to the Company.

12. GENERAL PROVISIONS

(a) Governance. This Release shall be governed by New York law, except as it may
be preempted by federal law.

(b) Entire Agreement. This Release constitutes the complete and total agreement
between the Company and me with respect to issues addressed in this Release.
However, I agree this Release shall not in any way affect, modify, or nullify
any obligation which I have to protect the Company’s confidential information,
or to refrain from competing with the Company, or soliciting Company employees
or customers after my employment is terminated and/or to assign intellectual
property to the Company, contained in any agreement(s) I have entered into with
the Company, and that such obligations contained in those agreement(s) remains
in full force and effect, including, but not limited to, the Employment
Agreement. I understand and agree that effective as of the Termination Date, for
purposes of the Employment Agreement, (i) the “Employment Period” (as defined
therein) shall be terminated, (ii) the restrictive covenants set forth in
Section 6 of the Employment Agreement shall continue to apply to me in
accordance with the terms thereof, and (iii) Section(s) [●] of the Employment
Agreement (governing severance and/or post-termination benefits) shall continue
to apply.

(c) Amendment. No provision in this Release may be amended unless such amendment
is agreed to in writing and signed by both me and an authorized officer of the
Company.

 

Stanley Bergman    Page - 10 - of 12



--------------------------------------------------------------------------------

(d) Non-Reliance. I represent that in signing this Release, I am not relying on
any other agreements or representations not fully expressed in this document.
This Release shall not be modified, altered or discharged except by written
agreement signed by an authorized Company representative and me.

(e) Headings. The headings in this document are for reference only, and shall
not in any way affect the meaning or interpretation of this release.

(f) Use of Release in Subsequent Proceedings. I further agree that this document
may be used as evidence in a subsequent proceeding in which the Company or I
allege a breach of this Release or as a complete defense to any lawsuit or
claim. Other than this exception, or disclosure to the EEOC or NLRB or any other
federal, state or local agency charged with the enforcement of any employment
laws, as provided in Section 1(c) above, I agree I will not offer or introduce
this Release as evidence in any administrative proceeding, arbitration or
lawsuit.

(g) Enforcement. The failure of either party to insist upon strict adherence to
any term of this Release shall not be considered a waiver of that term or of any
other term of this Release, and shall not deprive that party of the right to
later insist upon strict adherence to that term or any other term of the
Agreement. Any waiver must be in writing and signed by me or an authorized
officer of the Company, as the case may be.

(h) Severability. The parties agree that should any part of this Release be
found to be void or unenforceable by a court of competent jurisdiction, that
determination will not affect the remainder of this Release. Should a court of
competent jurisdiction find that any of the restrictions as written herein, is
excessive and goes beyond what is permitted by law, we agree that the court
shall revise the restriction to the extent necessary to achieve lawful
enforcement and shall enforce the provisions as so revised.

(i) Tax matters. The Company may withhold from any amounts payable under this
Release such federal, state and local taxes as may be required to be withheld
under any applicable law or regulation, as determined by the Company and its
advisors. The Company agrees that it is the intent of the parties that all
compensation and benefits payable or provided to me (whether under this Release
or otherwise) shall fully comply with, or be exempt from, the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Code
Section 409A”). In the event the parties agree that the payment of compensation
or benefits to me would be in violation of Code Section 409A, the parties shall
in good faith cooperate to attempt to modify any such payments in order to
comply with Code Section 409A while preserving the intended economic benefits.
In no event whatsoever shall the Company be liable for any additional tax,
interest or penalty that may be imposed on you pursuant to Code Section 409A or
any damages for failing to comply with Code Section 409A. Notwithstanding
anything

 

Stanley Bergman    Page - 11 - of 12



--------------------------------------------------------------------------------

contained in this Release to the contrary, each and every payment made under
this Release shall be treated as a separate and distinct payment and not as a
series of payments. I agree and acknowledge that in no event shall I designate
the tax year of the commencement of any payment or benefit and that the Company
will determine the actual commencement date of payment of any payments or
benefits hereunder. Notwithstanding the foregoing or anything else contained in
this Release to the contrary, if I am a “specified employee” (determined in
accordance with Code Section 409A and Treasury Regulation
Section 1.409A-3(i)(2)) as of the Termination Date, and if any payment, benefit
or entitlement provided for in this Release both (i) constitutes a “deferral of
compensation” within the meaning of Code Section 409A and (ii) cannot be paid or
provided in a manner otherwise provided herein or otherwise without subjecting
me to additional tax, interest and/or penalties under Code Section 409A, then
any such payment, benefit or entitlement that is payable during the first 6
months following the date of my separation from service shall be paid or
provided to me in a lump sum cash payment to be made on the earlier of (x) my
death or (y) the first business day of the seventh calendar month immediately
following the month in which the separation from service occurs.

(j) Counterparts. This Release may be executed in two or more counterparts, and
such counterparts shall constitute one and the same instrument. Signatures
delivered by facsimile or email shall be deemed effective for all purposes to
the extent permitted under applicable law.

Notice: Should you need further explanation of this Release, please do not
hesitate to contact SVP, HR (phone: [●]4; fax: [●]4; email: [●]4). We have
enclosed two copies of this Release. If you are in agreement with terms outlined
herein, kindly sign both copies no earlier than your Termination Date and return
them to SVP, HR.

I have read and understand the Release set forth above. I accept the
consideration stated above and agree to be bound by the terms of this Release.

 

 

Stanley M. Bergman Dated: Agreed to:

 

Name Title Dated:

 

4 

Insert correct information prior to providing this Agreement to Bergman.

 

Stanley Bergman    Page - 12 - of 12